5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
            3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

   (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
               )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
              )257+(6,;7+&,5&8,7
                BBBBBBBBBBBBBBBBB


+$52/' ( 67((/( '21            ;
3(7(56215HY'$9,'              
0$<1$5' +$5021 :5$             
                                     1RV
5HY720 %$.(5 -5                 
           3ODLQWLIIV$SSHOOHHV !
                                  
                                  
            Y                    
                                  
,1'8675,$/ '(9(/230(17            
%2$5' 2) 0(75232/,7$1             
                                  
*29(510(17 1$6+9,//(              
 0(75232/,7$1           
*29(510(17 2) 1$6+9,//(           
 '$9,' /,36&20%         
81,9(56,7<              
1$7,216%$1.             
                                  
1$7,216%$1.7(11(66((             
                        
       'HIHQGDQWV$SSHOODQWV 
                                  
                                 1
      $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
    IRUWKH0LGGOH'LVWULFWRI7HQQHVVHHDW1DVKYLOOH
    1R²$OHWD$7UDXJHU'LVWULFW-XGJH
               $UJXHG)HEUXDU\


                           
        6WHHOHHWDOY,QGXVWULDO                1RV
         'HY%GHWDO                          

               'HFLGHGDQG)LOHG$XJXVW
    %HIRUH1255,6DQG&/$&LUFXLW-XGJHV6$5*86
                      'LVWULFW-XGJH
                        BBBBBBBBBBBBBBBBB
                             &2816(/
$5*8('  -DPHV / &KDUOHV 0(75232/,7$1
'(3$570(172)/$:1DVKYLOOH7HQQHVVHH%UDGOH\$
0DF/HDQ67,7(6	+$5%,6211DVKYLOOH7HQQHVVHHIRU
$SSHOODQWV'DYLG5DQGROSK6PLWK'$9,'5$1'2/3+
60,7+ 	 $662&,$7(6 1DVKYLOOH 7HQQHVVHH IRU
$SSHOOHHV  21%5,()-DPHV/&KDUOHV$PEHU.6W
-RKQ 0(75232/,7$1 '(3$570(17 2) /$:
1DVKYLOOH7HQQHVVHH%UDGOH\$0DF/HDQ6WHSKHQ+3ULFH
$OH[DQGUD70DF.D\67,7(6	+$5%,6211DVKYLOOH
7HQQHVVHH%REE\''DYLV'$9,6	%$**2770DGLVRQ
7HQQHVVHH 5REHUW - :DUQHU -U :$7.,16 0F*8*,1
0F1(,// 	 52:$1 1DVKYLOOH 7HQQHVVHH IRU
$SSHOODQWV'DYLG5DQGROSK6PLWK'$9,'5$1'2/3+
60,7+ 	 $662&,$7(6 1DVKYLOOH 7HQQHVVHH -RVHSK
+RZHOO-RKQVWRQ1DVKYLOOH7HQQHVVHHIRU$SSHOOHHV%HWW\
/HH'XQNXP&+5,67,$1/(*$/62&,(7$QQDQGDOH
9LUJLQLD 1DWKDQ $ $GDPV ,9 / 0DUWLQ 1XVVEDXP
527+*(5%(5-2+1621	/<216&RORUDGR6SULQJV
&RORUDGR /HH %RRWKE\ %227+% 	 
:DVKLQJWRQ'&/RZHOO96WXUJLOO-U5REHUW0/RHE
81,7(' 67$7(6 '(3$570(17 2) -867,&(
:DVKLQJWRQ'&IRU$PLFL&XULDH
   6$5*86 ' - GHOLYHUHG WKH RSLQLRQ RI WKH FRXUW LQ
ZKLFK1255,6-MRLQHG&/$-SSGHOLYHUHG
DVHSDUDWHGLVVHQWLQJRSLQLRQ


     
      7KH +RQRUDEOH (GPXQG $ 6DUJXV -U 8QLWHG 6WDWHV 'LVWULFW -XGJH
IRU WKH 6RXWKHUQ 'LVWULFW RI 2KLR VLWWLQJ E\ GHVLJQDWLRQ
   6WHHOHHWDOY,QGXVWULDO             1RV     1RV                     6WHHOHHWDOY,QGXVWULDO         
     'HY%GHWDO                                                            'HY%GHWDO

                      CONCLUSION                                                      BBBBBBBBBBBBBBBBB
  %DVHGXSRQWKHIRUHJRLQJ,ZRXOG$)),50WKHGLVWULFW                                   23,1,21
FRXUW¶V RUGHU JUDQWLQJ 3ODLQWLIIV¶ PRWLRQ IRU VXPPDU\                           BBBBBBBBBBBBBBBBB
MXGJPHQW GHQ\LQJ 'HIHQGDQWV¶ PRWLRQV IRU VXPPDU\
MXGJPHQWDQGHQWHULQJDSHUPDQHQWLQMXQFWLRQSURKLELWLQJ        6$5*86'LVWULFW-XGJH'HIHQGDQWVKDYHDSSHDOHGWKH
WKH %RDUG DQG 0HWUR IURP LVVXLQJ DGGLWLRQDO WD[H[HPSW   GLVWULFWFRXUW¶VRUGHUJUDQWLQJVXPPDU\MXGJPHQWWR3ODLQWLIIV
ERQGVWR/LSVFRPERUWD[H[HPSWERQGVWRDQ\SHUYDVLYHO\        DQGLVVXLQJDSHUPDQHQWLQMXQFWLRQSURKLELWLQJWKH,QGXVWULDO
VHFWDULDQLQVWLWXWLRQ                                          'HYHORSPHQW %RDUG ³%RDUG´ DQG WKH 0HWURSROLWDQ
                                                                *RYHUQPHQW ³0HWUR´ IURP LVVXLQJ DGGLWLRQDO WD[H[HPSW
                                                                ERQGV WR 'DYLG /LSVFRPE 8QLYHUVLW\ ³/LSVFRPE
                                                                8QLYHUVLW\´ RU ERQGV WR DQ\ RWKHU SHUYDVLYHO\ VHFWDULDQ
                                                                LQVWLWXWLRQ-$0HWURDQG/LSVFRPE8QLYHUVLW\
                                                                DOVRDSSHDOWKHFRXUW¶VGHQLDORIWKHLUVHSDUDWHPRWLRQVIRU
                                                                VXPPDU\ MXGJPHQW  )RU WKH UHDVRQV WKDW IROORZ ZH
                                                                5(9(56(WKHGLVWULFWFRXUW¶VJUDQWRIVXPPDU\MXGJPHQWIRU
                                                                SODLQWLIIV DQG 5(9(56( WKH GLVWULFW FRXUW¶V GHQLDO RI
                                                                VXPPDU\MXGJPHQWDVWR0HWURDQG/LSVFRPE8QLYHUVLW\
                                                                ,%$&.*5281'
                                                                  7KHEDFNJURXQGRIWKLVFDVHLVZHOOVHWIRUWKE\WKHGLVWULFW
                                                                FRXUW ZKLFK GHVFULEHG /LSVFRPE 8QLYHUVLW\ DQG LWV
                                                                UHGHYHORSPHQWSURMHFWDVIROORZV
                                                                  'DYLG/LSVFRPE8QLYHUVLW\IRXQGHGLQGHVFULEHV
                                                                  LWVHOI DV D ³OLEHUDO DUWV XQLYHUVLW\´  ,W LV ORFDWHG LQ
                                                                  1DVKYLOOH 7HQQHVVHH DQG KDV DQ HQUROOPHQW RI
                                                                  DSSUR[LPDWHO\  VWXGHQWV  ,W LV DIILOLDWHG ZLWK WKH
                                                                  &KXUFKHVRI&KULVWDQGLWVSULPDU\PLVVLRQKDVEHHQWR
                                                                  LQWHJUDWH&KULVWLDQIDLWKDQGSUDFWLFHZLWKWKHSXUVXLWRI
                                                                  DFDGHPLFH[FHOOHQFH
                                                                  'XULQJ WKH HDUO\ V /LSVFRPE XQGHUWRRN D PDMRU
                                                                  UHGHYHORSPHQW SURMHFW RQ LWV FDPSXV 7R ILQDQFH WKH
                                                                  SURMHFW /LSVFRPE VRXJKW D  PLOOLRQ ORZ LQWHUHVW
                                                                  ORDQ IURP WKH ,QGXVWULDO 'HYHORSPHQW %RDUG 7KH
                                                                  ,QGXVWULDO 'HYHORSPHQW %RDUG DSSURYHG WKH ORDQ DQG
                                                                  ILQDQFHG LW E\ LVVXLQJ WD[H[HPSW LQGXVWULDO 
                                                                  GHYHORSPHQWERQGVZRUWKPLOOLRQ
     6WHHOHHWDOY,QGXVWULDO                     1RV        1RV                    6WHHOHHWDOY,QGXVWULDO    
      'HY%GHWDO                                                                      'HY%GHWDO

6WHHOHY,QGXV'HY%GRIWKH0HWUR*RY
WRI1DVKYLOOHDQG                UHOLJLRQDQGSURYLGHVDVVLVWDQFHGLUHFWO\WRDEURDGFODVV
'DYLGVRQ &RXQW\  ) 6XSSG   0' 7HQQ                  RI FLWL]HQV ZKR LQ WXUQ GLUHFW JRYHUQPHQW DLG WR
                                                                        UHOLJLRXVVFKRROVZKROO\DVDUHVXOWRIWKHLURZQJHQXLQH
                                                                              DQG LQGHSHQGHQW SULYDWH FKRLFH WKH SURJUDP LV QRW
   7KHGLVWULFWFRXUWWKHQGHVFULEHGWKHERQGVWKH%RDUGLVVXHG               UHDGLO\ VXEMHFW WR FKDOOHQJH XQGHU WKH (VWDEOLVKPHQW
WR/LSVFRPE8QLYHUVLW\DVWKRVH³W\SLFDORILQGXVWULDOUHYHQXH                &ODXVH  $ SURJUDP WKDW VKDUHV WKHVH IHDWXUHV SHUPLWV
ERQGVWKDWDUHFRPPRQO\LVVXHGIRUHGXFDWLRQDORULQGXVWULDO                  JRYHUQPHQW DLG WR UHDFK UHOLJLRXV LQVWLWXWLRQV RQO\ E\
SXUSRVHV´  7KH %RDUG LVVXHG WKH ERQGV SXUVXDQW WR LWV               ZD\ RI WKH GHOLEHUDWH FKRLFHV RI QXPHURXV LQGLYLGXDO
DXWKRULW\ XQGHU VWDWH ODZ IRU WKH ILQDQFLQJ RI SURMHFWV IRU          UHFLSLHQWV  7KH LQFLGHQWDO DGYDQFHPHQW RI D UHOLJLRXV
>D@Q\QRQSURILWHGXFDWLRQDOLQVWLWXWLRQLQDQ\PDQQHUUHODWHG                PLVVLRQ RU WKH SHUFHLYHG HQGRUVHPHQW RI D UHOLJLRXV
WR RU LQ IXUWKHUDQFH RI WKH HGXFDWLRQDO SXUSRVHV RI VXFK             PHVVDJH LV UHDVRQDEO\ DWWULEXWDEOH WR WKH LQGLYLGXDO
LQVWLWXWLRQLQFOXGLQJEXWQRWOLPLWHGWRFODVVURRPODERUDWRU\              UHFLSLHQWQRWWRWKHJRYHUQPHQWZKRVHUROHHQGVZLWK
KRXVLQJ DGPLQLVWUDWLYH SK\VLFDO HGXFDWLRQ DQG PHGLFDO                 WKHGLVEXUVHPHQWRIEHQHILWV
UHVHDUFKDQGWUHDWPHQWIDFLOLWLHV7HQQ&RGH$QQ
$YLL6XSS                                               ,GDW
   7KLVFDVHZDVILOHGLQWKHGLVWULFWFRXUWRQ0D\                  7KH VLWXDWLRQ LV TXLWH GLIIHUHQW WKRXJK ZKHQ WKH
FKDOOHQJLQJWKHYDOLGLW\RIWKH%RDUG¶VDFWLRQLQLVVXLQJWKH               JRYHUQPHQWDLGSURJUDPSURYLGHVDGLUHFWHFRQRPLFEHQHILW
WD[H[HPSW UHYHQXH ERQGV IRU WKH EHQHILW RI /LSVFRPE                 WRDSHUYDVLYHO\UHOLJLRXVHGXFDWLRQDOLQVWLWXWLRQDQGWKHUHE\
8QLYHUVLW\  7KH SODLQWLIIV DUH VWDWH DQG ORFDO WD[SD\HUV           DGYDQFHV LWV UHOLJLRXV REMHFWLYHV  )RU XQOLNH VWDWH DLG WR
UHVLGLQJLQWKH1DVKYLOOHDUHD7KH\FRQWHQGWKDWWKHLVVXDQFH              LQGLYLGXDO UHFLSLHQWV ZKR FKRRVH WR DGYDQFH WKH UHOLJLRXV
RI WD[H[HPSW UHYHQXH ERQGV IRU /LSVFRPE 8QLYHUVLW\                   PLVVLRQRIDQHGXFDWLRQDOLQVWLWXWLRQWKHJRYHUQPHQW¶VUROH
SURYLGHVDQLPSHUPLVVLEOHEHQHILWWRDSHUYDVLYHO\VHFWDULDQ                GRHV QRW HQG ZLWK WKH GLVEXUVHPHQW RI EHQHILWV ZKHQ
LQVWLWXWLRQWKHUHE\YLRODWLQJWKH(VWDEOLVKPHQW&ODXVHRIWKH              HFRQRPLF DLG LV PDGH GLUHFWO\ WR D SHUYDVLYHO\ UHOLJLRXV
)LUVW$PHQGPHQWWRWKH8QLWHG6WDWHV&RQVWLWXWLRQ6XFKDLG               HGXFDWLRQDOLQVWLWXWLRQVXFKDV/LSVFRPE,QWKHFDVHRID
WKH\DUJXHKDVWKHLPSHUPLVVLEOHHIIHFWRIDGYDQFLQJUHOLJLRQ              SHUYDVLYHO\ VHFWDULDQ HGXFDWLRQDO LQVWLWXWLRQ VXFK GLUHFW
EHFDXVH D VXEVWDQWLDO SRUWLRQ RI /LSVFRPE 8QLYHUVLW\
V                HFRQRPLF DLG E\ WKH VWDWH LV E\ GHILQLWLRQ LQH[WULFDEO\
IXQFWLRQV DUH VXEVXPHG LQ LWV UHOLJLRXV PLVVLRQ  7KH               LQWHUWZLQHGZLWKWKHUHOLJLRXVPLVVLRQRIWKHVFKRROVRDVWR
SODLQWLII¶VREMHFWHGWRWKHLVVXDQFHRIWKHERQGVRQWKLVEDVLV             HVWDEOLVK WKDW WKH JRYHUQPHQW LV HQGRUVLQJ WKH VHFWDULDQ
DW SXEOLF KHDULQJV DQG PHHWLQJV RI WKH %RDUG RQ $SULO          FKDUDFWHURIWKHLQVWLWXWLRQLQYLRODWLRQRIWKH(VWDEOLVKPHQW
0D\DQG-DQXDU\7KHGHFLVLRQZDV                 &ODXVH RI WKH 8QLWHG 6WDWHV &RQVWLWXWLRQ  7R SHUPLW VXFK
PDGHWRLVVXHWKHERQGVZKLFKLVWKHEDVLVRIWKLVFDVH                   VWDWHDLGWRDSHUYDVLYHO\VHFWDULDQHGXFDWLRQDOLQVWLWXWLRQGRHV
                                                                            QRWPHUHO\³UHPRYHDEULFNIURPWKHZDOOWKDWZDVGHVLJQHG
   $V WR WKH DELOLW\ RI WKH SODLQWLIIV WR EULQJ WKLV VXLW WKH   WRVHSDUDWHUHOLJLRQDQGJRYHUQPHQW´Zelman , 122 S. Ct. at
GLVWULFWFRXUWH[SODLQHGWKDWWKHSODLQWLIIVZHUHIRXQGWRKDYH             2485 (Stevens, J. dissenting opinion); it leaves a gaping hole
VWDQGLQJWREULQJWKLVVXLWDVPXQLFLSDOWD[SD\HUVZKRKDYHDQ              in the wall separating church and state.
LQWHUHVWLQSUHYHQWLQJWKHLUORFDOJRYHUQPHQWIURPVXEVLGL]LQJ
UHOLJLRXVLQVWLWXWLRQV7KHSODLQWLIIVDUJXHGWKDWWD[GROODUV
ZHUH EHLQJ H[SHQGHG RQ EHKDOI RI D SHUYDVLYHO\ UHOLJLRXV
       6WHHOHHWDOY,QGXVWULDO                    1RV          1RV                    6WHHOHHWDOY,QGXVWULDO       
         'HY%GHWDO                                                                       'HY%GHWDO

College I, 159 F.3d at 158 (citing Roemer, 426 U.S. at 758 n.                   LQVWLWXWLRQ EHFDXVH WKH WD[ EDVH RI WKH VWDWH DQG ORFDO
21.) So even though the loan agreement explicitly prohibits                     JRYHUQPHQWVZDVUHGXFHGE\WKH WD[H[HPSWERQGV7KH\
Lipscomb from using any bond-financed facilities for                            DVVHUWHG WKDW LI WD[H[HPSW ERQGV KDG QRW EHHQ LVVXHG
religious purposes, there is no way to prevent that from                        /LSVFRPE8QLYHUVLW\ZRXOGKDYHILQDQFHGDOORUSDUWRIWKH
happening here because of the University’s pervasively                          SURMHFWWKURXJKWD[DEOHERQGVZKLFKZRXOGKDYHSURYLGHG
religious character. Since the sectarian and secular activities                 VLJQLILFDQWUHYHQXHIRUWKHFLW\FRIIHUV
at Lipscomb are so inextricably intertwined, the government
cannot avoid excessive entanglement with the sectarian                             7KHWD[H[HPSWERQGVGRQRWFRQVWLWXWHDQLQGHEWHGQHVVRI
mission of the University. Agostini, 521 U.S. at 234.                           HLWKHUWKH%RDUGRUWKH0HWURSROLWDQ*RYHUQPHQW1HLWKHUWKH
Accordingly, the low-interest loan arranged by the Board                        %RDUGQRUWKH0HWURSROLWDQ*RYHUQPHQWFDQEHKHOGOLDEOHWR
through the issuance of the tax-exempt revenue bonds to                         SD\DQ\SRUWLRQRIWKHSULQFLSDORULQWHUHVWRQWKHERQGVRUDQ\
Lipscomb results in a violation of the Establishment Clause.                    FRVWVLQFLGHQWWRWKHLULVVXDQFH7(11&2'($11
Indeed, it is not at all clear that Lipscomb would have been                    1RVWDWHRUORFDOJRYHUQPHQWWD[UHYHQXHVKDYH
able to proceed with its construction and renovation project                    EHHQRUZLOOEHVSHQWDVDUHVXOWRIWKHLVVXDQFHRIWKHERQGV
without the issuance of the tax-exempt revenue bonds;
certainly, the record indicates that it would not have been                       7KH GLVWULFW MXGJH RULJLQDOO\ DVVLJQHG WR WKLV FDVH IRXQG
possible to proceed on such financially favorable terms.                        WKDWHYHQLIQRWD[PRQH\LVVSHQWWD[SD\HUVWDWXVLVSURSHU
                                                                                JURXQGVIRUDQ(VWDEOLVKPHQW&ODXVHFKDOOHQJHWRSROLFLHVWKDW
   The Supreme Court’s recent decision in Zelman, 122 S. Ct.                    DIIHFWWKHFLW\
VJHQHUDOUHYHQXHIXQG6XPPDU\MXGJPHQWZDV
at 2460, does not alter this conclusion, but indeed supports it.                GHQLHG RQ WKRVH JURXQGV DQG RQ LQWHUORFXWRU\ DSSHDO WKH
As noted by the Court in Zelman, "our decisions have drawn                      6L[WK &LUFXLW &RXUW RI $SSHDOV XSKHOG WKH GLVWULFW FRXUW¶V
a consistent distinction between government programs that                       GHFLVLRQ DV WR VWDQGLQJ  6WHHOH Y ,QGXV 'HY %G RI WKH
provide aid directly to religious schools . . . and programs of                 0HWUR*RY
WRI1DVKYLOOHDQG'DYLGVRQ&RXQW\)G
true private choice, in which government aid reaches religious                  WK&LUXQSXEOLVKHGWDEOHGHFLVLRQFHUWGHQLHG
schools only as a result of the genuine and independent                         866&W/(GG
choices of private individuals." Id. at 2465 (citations                           :LWK UHJDUG WR WKH PHFKDQLFV RI WKH ERQGV DW LVVXH WKH
omitted.).7KH&RXUWDGGHG                                                   GLVWULFWFRXUW¶VGHFLVLRQDJDLQSURYLGHVDWKRURXJKVXPPDU\
    0XHOOHU >Y $OOHQ  86  @ :LWWHUV>Y                   8QGHU86&>,QWHUQDO5HYHQXH&RGH@JURVV
  :DVKLQJWRQ 'HSW RI 6HUYV IRU %OLQG  86                       LQFRPH GRHV QRW LQFOXGH LQWHUHVW RQ DQ\ VWDWH RU ORFDO
  @DQG=REUHVW>Y&DWDOLQD)RRWKLOOV6FKRRO'LVW                       ERQGVWKDWDUHERWKSULYDWHDFWLYLW\ERQGVDQGTXDOLILHG
   86  @ WKXV PDNH FOHDU WKDW ZKHUH D                        XQGHU 86&6HH86&DE
  JRYHUQPHQW DLG SURJUDP LV QHXWUDO ZLWK UHVSHFW WR                         $ SULYDWH DFWLYLW\ ERQG LV GHILQHG LQ UHOHYDQW
                                                                                  SDUWXQGHU86&DVDQ\ERQGWKDWLVSDUWRIDQ
                                                                                  LVVXHZKLFKPHHWVWKHSULYDWHORDQILQDQFLQJWHVW
     
      7KH PDMRULW\ RSLQLRQ UXQV WKLV GLVWLQFWLRQ WRJHWKHU FLWLQJ LQ IRRWQRWH     86&D7KHSULYDWHORDQILQDQFLQJ
WKUHH FDVHV LQYROYLQJ government aid provided directly to religious               WHVW LV PHW ZKHUH WKH DPRXQW RI WKH SURFHHGV RI WKH
schools with those involving government aid that reaches religious                LVVXHZKLFKDUHWREHXVHGGLUHFWO\RULQGLUHFWO\WRPDNH
schools through individuals.
      6WHHOHHWDOY,QGXVWULDO                1RV    1RV                  6WHHOHHWDOY,QGXVWULDO   
       'HY%GHWDO                                                           'HY%GHWDO

    RUILQDQFHORDQVWRSHUVRQVRWKHUWKDQJRYHUQPHQWDO           religious organizations from taxes, as it would were it to
    XQLWV H[FHHGV WKH OHVVHU RI $  SHUFHQW RI VXFK        subsidize them. The exemption simply leaves untouched
    SURFHHGV RU %   86&  F        that which adherents of the organization bring into being
                                                              and maintain.
    ,QRUGHUIRUWKHLQWHUHVWRQWKHERQGVWREHH[HPSWIURP        Id. at 693.
    IHGHUDOWD[DWLRQWKHSULYDWHDFWLYLW\ERQGVPXVWDOVREH
    TXDOLILHG XQGHU  86&  H  7KHUH DUH       Although no state funds were transferred through the
    WKUHHFULWHULDWKDWDERQGLVVXDQFHPXVWPHHWXQGHUWKLV        revenue-bond financing employed in this case, the form of
    VHFWLRQ )LUVW WKH ERQG PXVW IDOO ZLWKLQ RQH RI WKH   state aid at issue, however, exhibits the "affirmative
    HQXPHUDWHG FDWHJRULHV $ DQ H[HPSW IDFLOLW\ ERQG      involvement characteristic of outright governmental subsidy."
    %DTXDOLILHGPRUWJDJHERQG&DTXDOLILHGYHWHUDQV
        Id. at 691. Here, the Board and Metro do not play a "passive"
    PRUWJDJHERQG'DTXDOLILHGVPDOOLVVXHERQG(D          role, but rather "affirmatively foster" the activities of
    TXDOLILHG VWXGHQW ORDQ ERQG ) D TXDOLILHG              Lipscomb by acceding to its request for a low-interest loan
    UHGHYHORSPHQWERQGRU*DTXDOLILHGFERQG         funded by tax-exempt revenue bonds. Moreover, the tax-
    86&H6HFRQGWKHERQGLVVXH           exempt revenue financing does not "simply leave[] untouched
    PXVWPHHWWKHYROXPHFDSUHTXLUHPHQWVRIVHFWLRQ           that which adherents of the organization bring into being and
    86&HVHHDOVR86&          maintain." Id. Instead, the issuance of the low-interest loan
      )LQDOO\ WKH ERQG LVVXH PXVW PHHW WKH          to the pervasively sectarian educational institution in this case
    UHTXLUHPHQWV RI HDFK DSSOLFDEOH VXEVHFWLRQ RI VHFWLRQ     "employs the organs of government for essentially religious
      86&  H  8QGHU WKH SXEOLF     purposes" by allowing Lipscomb to fund improvements to its
    DSSURYDOUHTXLUHPHQWRIVHFWLRQILQRUGHUWREHD        University in order to advance its sectarian mission. Id. By
    TXDOLILHGERQGDSULYDWHDFWLYLW\ERQGPXVWEHDSSURYHG         providing a low-interest loan funded by tax-exempt revenue
    E\ERWKWKHJRYHUQPHQWDOXQLWLVVXLQJWKHERQGDQGWKH          bonds to a pervasively sectarian educational institution, the
    JRYHUQPHQWDOXQLWWKDWKDVMXULVGLFWLRQRYHUWKHDUHDLQ        Board and Metro provided the kind of state aid that is
    ZKLFKWKHIDFLOLW\UHFHLYLQJILQDQFLQJWKURXJKWKHERQG         characteristic of a direct governmental subsidy.
    SURFHHGVLVORFDWHG6HH86&I$
                                                                      Consequently, given Lipscomb’s pervasively sectarian
    $ ERQG WKDW PHHWV HDFK RI WKHVH FULWHULD ZLOO EH       character, it must be concluded that Lipscomb’s receipt of a
    GHVLJQDWHGDVDTXDOLILHGSULYDWHDFWLYLW\ERQGXQGHU        direct economic benefit in the form of a low-interest $15
    86&    :KHUH WKH ERQGV LVVXHG DUH TXDOLILHG    million loan resulted in excessive governmental entanglement
    SULYDWHDFWLYLW\ERQGVWKHLQWHUHVWIURPWKHERQGVZLOOEH     with the religious mission of the University. In view of
    H[HPSWIURPIHGHUDOWD[DWLRQ86&           Lipscomb’s "character and purposes," Agostini, 521 U.S. at
6WHHOH)6XSSGDWHPSKDVLVDGGHG                     232 (quoting Lemon, 403 U.S. at 615), its "secular activities
                                                                    cannot be separated from sectarian ones." Roemer, 426 U.S.
  ,QWKHLQVWDQWFDVHWKHERQGVZHUHLVVXHGIRUWKHEHQHILWRI     at 755. Because the religious and secular functions are
/LSVFRPE8QLYHUVLW\DSULYDWHHGXFDWLRQDOLQVWLWXWLRQ7KH        inseparable at Lipscomb, "no safeguard can ensure that direct
ERQGVZHUHLVVXHGIRUWKHSXUSRVHRIUHQRYDWLQJIDFLOLWLHVRQ       monetary aid, even if designated to fund the school’s secular
                                                                    functions, will not aid its religious mission." Columbia
    6WHHOHHWDOY,QGXVWULDO               1RV       1RV                       6WHHOHHWDOY,QGXVWULDO         
      'HY%GHWDO                                                                  'HY%GHWDO

that a direct economic benefit accrues to such an institution as     /LSVFRPE8QLYHUVLW\¶VFDPSXV7KLVPHHWVWKHSULYDWHORDQ
a result of the government’s active participation in arranging       ILQDQFLQJWHVWRIVHFWLRQFEHFDXVHWKHHQWLUHDPRXQWRI
for a low-cost loan that enables the institution to advance its      ERQGSURFHHGVORDQHGWR/LSVFRPE8QLYHUVLW\H[FHHGHGWKH
sectarian mission.                                                   VWDWXWRU\PLQLPXPORDQDPRXQW7KHUHIRUHWKHERQGVPD\EH
                                                                     FKDUDFWHUL]HG DV SULYDWH DFWLYLW\ ERQGV XQGHU  86&
  In view of the government’s direct involvement with                D)XUWKHUWKH/RDQ$JUHHPHQWEHWZHHQWKH
advancing the religious mission of a pervasively sectarian           %RDUGDQG/LSVFRPE8QLYHUVLW\VSHFLILFDOO\SURKLELWVLWIURP
educational institution, it cannot be said that this form of state   XVLQJ DQ\ ERQGILQDQFHG IDFLOLWLHV IRU UHOLJLRXV SXUSRVHV
aid comes within Walz v. Tax Comm’n, 397 U.S. 664 (1970),            7KHERQGVLQTXHVWLRQPHHWWKHWHFKQLFDOUHTXLUHPHQWVRI
where the Supreme Court upheld a property tax exemption to           86&
religious organizations for properties used solely for religious
worship. See Hunt, 413 U.S. at 745 n. 7. As noted in the                )RUWKHERQGVWREHTXDOLILHGDVWD[H[HPSWWKH\PXVWDOVR
concurring opinion of Justice Brennan in Walz, while general         PHHWWKHFULWHULDXQGHUVHFWLRQH7KHERQGVPHHWWKH
subsidies of religious activities would constitute                   ILUVWFULWHULDIRUEHLQJDTXDOLILHGSULYDWHDFWLYLW\ERQGXQGHU
impermissible state involvement with religion, tax                   VHFWLRQHEHFDXVHWKHERQGVDUHTXDOLILHGF
exemptions "constitute mere passive state involvement with           ERQGV ZKLFK LV RQH RI WKH HQXPHUDWHG FDWHJRULHV RI ERQG
religion and not the affirmative involvement characteristic of       W\SHVXQGHUWKLVVHFWLRQ6HH86&H
outright government subsidy." Walz, 397 U.S. at 690-91. As           $TXDOLILHGFERQGLVGHILQHGLQVHFWLRQDDVD
explained by Justice Brennan:                                        SULYDWH DFWLYLW\ ERQG ZKHUH DOO SURSHUW\ ZKLFK LV WR EH
                                                                     SURYLGHGE\WKHQHWSURFHHGVRIWKHLVVXHLVWREHRZQHGE\D
    Tax exemptions and general subsidies, however, are               FRUJDQL]DWLRQ86&D$OO
  qualitatively different. Though both provide economic              RIWKHSURFHHGVRIWKHERQGLVVXHZHUHORDQHGWR
  assistance, they do so in fundamentally different ways.            /LSVFRPE8QLYHUVLW\IRUXVHLQEXLOGLQJQHZIDFLOLWLHVDQGLQ
  A subsidy involves the direct transfer of public monies to         UHQRYDWLQJ H[LVWLQJ IDFLOLWLHV  /LSVFRPE 8QLYHUVLW\ LV D
  the subsidized enterprise and uses resources exacted from          UHJLVWHUHG F RUJDQL]DWLRQ WKHUHE\ VDWLVI\LQJ WKLV
  the taxpayers as a whole. An exemption, on the other               UHTXLUHPHQW
  hand, involves no such transfer. It assists the exempted
  enterprise only passively, by relieving a privately funded
  venture of the burden of paying taxes.
                                                                         
                                                                          7KH /RDQ $JUHHPHQW EHWZHHQ /LSVFRPE 8QLYHUVLW\ DQG WKH %RDUG
Id. (footnotes omitted.) Thus, in finding that the property          GRHV FRQWDLQ D UHVWULFWLYH XVH SURYLVLRQ 6HFWLRQ  RQ 6SHFLDO
exemptions in question did not rise to the level of excessive        &RYHQDQWV VWDWHV
governmental involvement, Justice Brennan noted:                         V 7KH %RUURZHU ZLOO QRW XVH WKH 3URMHFW RU DQ\ SDUW WKHUHRI IRU
                                                                         VHFWDULDQ LQVWUXFWLRQ RU DV D SODFH RI UHOLJLRXV ZRUVKLS RU LQ
  To the extent that the exemptions further secular ends,                FRQQHFWLRQ ZLWK DQ\ SDUW RI WKH SURJUDP RI D VFKRRO RU
  they do not advance "essentially religious purposes." To               GHSDUWPHQW RI GLYLQLW\ IRU DQ\ UHOLJLRXV GHQRPLQDWLRQ RU WKH
  the extent that purely religious activities are benefited by           WUDLQLQJ RI PLQLVWHUV SULHVWV UDEELV RU RWKHU VLPLODU SHUVRQV LQ
  the exemptions, the benefit is passive. Government does                WKH ILHOG RI UHOLJLRQ
  not affirmatively foster these activities by exempting             6WHHOH  ) 6XSSG DW  FLWLQJ 'RFNHW 1R  DWWDFK ([  DW 
        6WHHOHHWDOY,QGXVWULDO                    1RV     1RV                 6WHHOHHWDOY,QGXVWULDO   
         'HY%GHWDO                                                               'HY%GHWDO

  7KHGLVWULFWFRXUWVXPPDUL]HGWKHILQDOUHTXLUHPHQWDVWR                fundamental character of the government’s participation in
SXELFKHDULQJDQGORFDODSSURYDODVIROORZV                               this kind of financing arrangement. In this respect, it is
                                                                           important to examine the reasoning of the Virginia Supreme
    >$@ SULYDWH DFWLYLW\ ERQG ZLOO QRW EH D TXDOLILHG ERQG        Court in Lynn, which found that the governmental aid
    XQOHVV LW PHHWV WKH VXEVHFWLRQ
V SXEOLF DSSURYDO                 involved in the revenue-bond financing in that case did not
    UHTXLUHPHQW   86&  I   7KLV                 amount to "direct aid" to Regent University, a pervasively
    UHTXLUHPHQWLVVDWLVILHGZKHUHWKHERQGLVVXHKDVEHHQ                 sectarian educational institution, because no governmental aid
    ERWK  DSSURYHG HLWKHU E\ RU RQ EHKDOI RI WKH               was received by the University since the bond proceeds are
    JRYHUQPHQWDO XQLW WKDW LVVXHG WKH ERQGV DQG                     funds of private investors. 538 S.E.2d at 638. According to
     DSSURYHG E\ HDFK JRYHUQPHQWDO XQLW WKDW KDV                 Lynn, "Regent receives these funds because of the genuinely
    MXULVGLFWLRQRYHUWKHDUHDZKHUHDQ\IDFLOLWLHVZKLFKDUH              independent choices of investors," whose decisions to
    WR EH ILQDQFHG E\ WKH ERQG SURFHHGV DUH ORFDWHG           purchase the bonds "cannot be attributed to state decision
    86&I$,QHDFKFDVHWKHDSSURYDO                 making." Id. at 639 (citing Zobrest v. Catalina Foothills Sch.
    PXVW EH JLYHQ E\ HLWKHU WKH DSSOLFDEOH HOHFWHG                 Dist., 509 U.S. 1, 10 (1993)). Accordingly, the Virginia
    UHSUHVHQWDWLYHRIVXFKJRYHUQPHQWDOXQLWDIWHUDSXEOLF                Supreme Court concluded that there was no Establishment
    KHDULQJ IROORZLQJ UHDVRQDEOH QRWLFH RU E\ D YRWHU              Clause violation because "[n]o government funds ever reach
    UHIHUHQGXP RI WKH JRYHUQPHQWDO XQLW  86&                   Regent’s coffers." Id.
    I%7KHHOHFWHGUHSUHVHQWDWLYHPD\EHDQ
    HOHFWHGOHJLVODWLYHERG\RIWKHJRYHUQPHQWDOXQLWWKH                   What is being ignored in this account is the fact that the
    FKLHI HOHFWHG H[HFXWLYH RIILFHU WKH FKLHI HOHFWHG 6WDWH        government provides the pervasively sectarian educational
    OHJDORIILFHURIWKHH[HFXWLYHEUDQFKRUDQ\RWKHUHOHFWHG            institution with a direct economic benefit in the form of a
    RIILFLDORIVXFKXQLWGHVLJQDWHGIRUWKHSXUSRVHVRIWKLV              low-interest loan, which the institution would not be able to
    SDUDJUDSKE\VXFKFKLHIHOHFWHGH[HFXWLYHRIILFHURUE\                obtain without the direct participation of the government.
    6WDWHODZ86&I(L6WHHOH               Thus, although it is true that no state funds are being
    )6XSSGDW                                                transferred through this kind of financing mechanism, the
                                                                           relevant question is whether the government has provided the
                                                                           pervasively sectarian educational institution with a direct
                                                                          economic benefit. Contrary to the understanding of the court
     7KH VFRSH RI WKH JRYHUQPHQWDO DSSURYDO LV DGGUHVVHG LQ IHGHUDO
UHJXODWLRQV ZKLFK VWDWH                                                  in Lynn, a direct economic benefit is not necessarily
                                                                           determined by merely looking at whether there was a
     $Q LVVXH LV WUHDWHG DV DSSURYHG LI WKH JRYHUQPHQWDO XQLWV  KDYH    transference of governmental money. To constitute a direct
     DSSURYHG HLWKHU  L 7KH LVVXH  QRW PRUH WKDQ RQH \HDU EHIRUH
     WKH GDWH RI LVVXH RU LL $ SODQ RI ILQDQFLQJ IRU HDFK IDFLOLW\
                                                                           economic benefit to a pervasively sectarian educational
     ILQDQFHG E\ WKH LVVXH SXUVXDQW WR ZKLFK WKH LVVXH LQ TXHVWLRQ LV      institution, it is sufficient that the government makes it
     WLPHO\ LVVXHG DV UHTXLUHG LQ SDUDJUDSK I RI WKLV VHFWLRQ ,Q   possible for the institution to obtain economic aid that it
     HLWKHU FDVH WKH VFRSH RI WKH DSSURYDO LV GHWHUPLQHG E\ WKH           would not otherwise be able to obtain without the
     LQIRUPDWLRQ DV VSHFLILHG LQ SDUDJUDSK I FRQWDLQHG LQ WKH
                                                                           government’s direct participation. That no governmental
     QRWLFH RI KHDULQJ  DQG WKH DSSURYDO  ,QIRUPDWLRQ UHTXLUHG
     $ IDFLOLW\ LV ZLWKLQ WKH VFRSH RI DQ DSSURYDO LI WKH QRWLFH RI
                                                                           funds actually reach the coffers of the pervasively sectarian
     KHDULQJ  DQG WKH DSSURYDO FRQWDLQ  L $ JHQHUDO IXQFWLRQDO      educational institution does not alter for one moment the fact
     GHVFULSWLRQ RI WKH W\SH DQG XVH RI WKH IDFLOLW\ WR EH ILQDQFHG 
    6WHHOHHWDOY,QGXVWULDO               1RV      1RV                       6WHHOHHWDOY,QGXVWULDO          
      'HY%GHWDO                                                                 'HY%GHWDO

lots, landscaping, computer mainframe, baseball stadium,              ,QWKLVFDVHWKHERQGLVVXHZDVDSSURYHGE\WKH,QGXVWULDO
tennis courts, fiber optic network, a pedestrian walkway, and       'HYHORSPHQW%RDUGDVWKHJRYHUQPHQWDOXQLWWKDWLVVXHGWKH
renovate its administration and business school buildings.          ERQGVDQGE\0D\RU%LOO%RQHUDVWKHFKLHIHOHFWHGH[HFXWLYH
Through the low-interest loan, Lipscomb was thereby able to         RIILFHU RI 0HWURSROLWDQ *RYHUQPHQW RI 1DVKYLOOH DQG
improve its facilities to increase its student enrollment to        'DYLGVRQ &RXQW\ WKH JRYHUQPHQWDO XQLW LQ ZKLFK WKH
3,000, and thus advance its sectarian mission.                      IDFLOLWLHVRI/LSVFRPE8QLYHUVLW\DUHORFDWHG
  The district court also properly rejected Defendants’             ,,67$1'$5'2)5(9,(:
argument that Lipscomb’s economic benefit came from the
bond purchasers who purchased the tax-exempt revenue                  7KLV&RXUWUHYLHZVWKHGLVWULFWFRXUW¶VJUDQWRIVXPPDU\
bonds, and not from the government. Properly understood,            MXGJPHQWGHQRYR6HH*ULEFKHFNY5XQ\RQ)G
Lipscomb received a direct economic benefit in the form of a        WK&LU7KHVWDQGDUGVDSSOLFDEOHWRVXFKUHYLHZ
low-interest government sponsored loan. For Establishment           DUHZHOOHVWDEOLVKHG
Clause purposes, it is immaterial that the Board subsequently
assigned the loan to Sovran Bank.                                     6XPPDU\ MXGJPHQW LV DSSURSULDWH ZKHUH QR JHQXLQH
                                                                      LVVXHRIPDWHULDOIDFWH[LVWVVRWKDWWKHPRYDQWLVHQWLWOHG
   The district court also correctly rejected Defendants’             WRMXGJPHQWDVDPDWWHURIODZ)HG5&LY3F7KH
argument that the bondholders, not Lipscomb, are the true             FRXUWGHWHUPLQHVZKHWKHU³WKHUHDUHDQ\JHQXLQHIDFWXDO
beneficiaries of the aid program. As the district court               LVVXHVWKDWSURSHUO\FDQEHUHVROYHGRQO\E\DILQGHURI
properly noted, the Supreme Court in Hunt examined a                  IDFWEHFDXVHWKH\PD\UHDVRQDEO\EHUHVROYHGLQIDYRURI
similar transaction and found that "[t]he income tax-exempt           HLWKHUSDUW\´$QGHUVRQY/LEHUW\/REE\,QF86
status of the interest enables the Authority, as an                   6&W/(GG2I
instrumentality of the State, to market the bonds at a                FRXUVH³LQIHUHQFHVWREHGUDZQIURPWKHXQGHUO\LQJIDFWV
significantly lower rate of interest than the educational             PXVWEHYLHZHGLQWKHOLJKWPRVWIDYRUDEOHWRWKHSDUW\
institution would be forced to pay if it borrowed the money           RSSRVLQJWKHPRWLRQV´0DWVXVKLWD(OHF,QGXV&RY
by conventional private financing." Steele, 117 F.Supp.2d at          =HQLWK 5DGLR &RUS  86    6&W
717 (quoting Hunt, 413 U.S. at 739). Thus, the district court           /(GG    7KH PRYDQW PHHWV LWV
rightly concluded that "Lipscomb received a flow of funds
into its coffers provided by a loan from the Board. These
funds did not merely supplement the teaching of secular                 LL 7KH PD[LPXP DJJUHJDWH IDFH DPRXQW RI REOLJDWLRQV WR EH
subjects at Lipscomb; they were central to the school’s stated          LVVXHG ZLWK UHVSHFW WR WKH IDFLOLW\ LLL 7KH LQLWLDO RZQHU
                                                                        RSHUDWRU RU PDQDJHU RI WKH IDFLOLW\      LY 7KH SURVSHFWLYH
goal of increasing enrollment. If Lipscomb’s mission is to
                                                                        ORFDWLRQ RI WKH IDFLOLW\ E\ LWV VWUHHW DGGUHVV RU LI QRQH E\ D
promote Churches of Christ doctrine, then Metro, through the            JHQHUDO GHVFULSWLRQ GHVLJQHG WR LQIRUP UHDGHUV RI LWV VSHFLILF
Board, provided aid to promote Churches of Christ doctrine."            ORFDWLRQ  $Q DSSURYDO RU QRWLFH RI SXEOLF KHDULQJ ZLOO QRW EH
Steele, 117 F. Supp.2d at 718.                                          FRQVLGHUHG WR EH DGHTXDWH LI DQ\ RI WKH LWHPV LQ VXEGLYLVLRQV L
                                                                        WKURXJK LY RI WKLV VXESDUDJUDSK  ZLWK UHVSHFW WR WKH IDFLOLW\
  It should be pointed out, at this juncture, that characterizing       WR EH ILQDQFHG DUH XQNQRZQ RQ WKH GDWH RI WKH DSSURYDO RU WKH
                                                                        GDWH RI WKH SXEOLF QRWLFH
the role of the state as a "mere conduit" on the basis that the
use of governmental funds is not involved ignores the                &)5  II 
       6WHHOHHWDOY,QGXVWULDO                   1RV         1RV                 6WHHOHHWDOY,QGXVWULDO   
         'HY%GHWDO                                                                  'HY%GHWDO

  LQLWLDOEXUGHQ³E\µVKRZLQJ¶±WKDWLVSRLQWLQJRXWWRWKH                   receipts from any such facilities and secured by a pledge
  GLVWULFWFRXUW±WKDWWKHUHLVDQDEVHQFHRIHYLGHQFH WR                     of said revenues and receipts.
  VXSSRUWWKHQRQPRYLQJSDUW\¶VFDVH´&HORWH[&RUSY
  &DWUHWW  86    6&W                     (J.A. at 130-31.) Thus, contrary to the protestations of the
  /(GG    $W WKDW SRLQW WKH QRQPRYDQW                  Board and Metro, it is clear that because the Board is an
  ³PXVW VHW IRUWK VSHFLILF IDFWV VKRZLQJ WKDW WKHUH LV D             instrumentality of Metro, both Defendants were involved in
  JHQXLQHLVVXHIRUWULDO´)HG5&LY3H$QGHUVRQ                    the project benefiting Lipscomb, notwithstanding their
  86DW6&W                                            separate legal identity. Further, the district court properly
                                                                              rejected Metro’s contention that it could not be liable for an
&OD\WRQY0HLMHU,QF)GWK &LU                   Establishment Clause violation in this case because it only
FLWDWLRQRPLWWHG                                                           provided "host approval" for the bonds to be federally tax
                                                                              exempt. As the district court properly noted, Metro’s role in
,,,$1$/<6,6                                                                the financing was critical because the bonds could not have
                                                                              been issued as federally tax exempt without Metro’s
  7KHLVVXHSUHVHQWHGLQWKLVDSSHDOLVZKHWKHUWKHLVVXDQFH                  participation in approving the bond issue.
RI WD[ H[HPSW UHYHQXH ERQGV YLRODWHV WKH (VWDEOLVKPHQW
&ODXVHLIWKHERQGVDUHIRUWKHEHQHILWRIDQLQVWLWXWLRQIRXQG                Under the terms of the statute, local governments are
E\WKHGLVWULFWFRXUWWREHSHUYDVLYHO\VHFWDULDQ7KHLVVXH                authorized to offer low-interest loans by making funds
                                                                              available through the issuance of tax-exempt municipal
                                                                             bonds. Here, Lipscomb approached the Board seeking a low-
      ,Q WKH IROORZLQJ FDVHV WKH 6XSUHPH &RXUW IRXQG JRYHUQPHQW DLG          interest development loan funded by the proceeds of the tax-
SURJUDPV FRQVWLWXWLRQDO 0LWFKHOO Y +HOPV  86  
                                                                              exempt bond issuance. While the money that went to
SOXUDOLW\ SURYLGLQJ HGXFDWLRQDO PDWHULDOV DQG HTXLSPHQW WR UHOLJLRXV
VFKRROV XSKHOG $JRVWLQL Y )HOWRQ  86   DOORZLQJ
                                                                              Lipscomb ultimately came from private investors who
UHPHGLDO SXEOLF VFKRRO WHDFKHUV DQG FRXQVHORUV WR DVVLVW DW UHOLJLRXV         purchased the tax-exempt revenue bonds, and while
VFKRRO 5RVHQEHUJHU Y 5HFWRU DQG 9LVLWRUV RI 8QLY RI 9LUJLQLD          Lipscomb must repay Sovran Bank for the loan, the direct
86    SURYLGLQJ SULQWLQJ IDFLOLWLHV IRU DOO TXDOLILHG VWXGHQW     economic benefit that Lipscomb received from the
SXEOLFDWLRQV LQFOXGLQJ UHOLJLRXV SXEOLFDWLRQ FRQVWLWXWLRQDO =REUHVW Y
                                                                              governmental entities, as the district court pointed out, was
&DWDOLQD )RRWKLOOV 6FK 'LVW  86   SURYLGLQJ D VLJQ
ODQJXDJH LQWHUSUHWHU IRU GHDI FKLOG LQ UHOLJLRXV VHFRQGDU\ VFKRRO QRW
                                                                              the low-interest "loan from the Board and, hence, from
XQFRQVWLWXWLRQDO %RZHQ Y .HQGULFN  86   IXQGLQJ IRU        Metro." Steele, 117 F. Supp.2d at 717.
DEVWLQHQFHEDVHG IDPLO\ SODQQLQJ SURJUDPV RIIHUHG E\ UHOLJLRXV VRFLDO
ZHOIDUH DJHQF\ IRXQG FRQVWLWXWLRQDO :LWWHUV Y :DVKLQJWRQ 'HSW RI            Thus, even though there was no direct transfer of money
6HUYLFHV IRU WKH %OLQG  86   RIIHULQJ YRFDWLRQDO HGXFDWLRQ
                                                                              from the Board to Lipscomb, the district court correctly found
VFKRODUVKLS WR YLVXDOO\ GLVDEOHG VHPLQDULDQ QRW XQFRQVWLWXWLRQDO
&RPPLWWHH IRU 3XE (GXF DQG 5HOLJLRXV /LEHUW\ Y 5HJDQ  86 
                                                                              that "[t]he money went directly to Lipscomb in the form of a
 UHLPEXUVLQJ UHOLJLRXV VFKRRO IRU SHUIRUPLQJ VWDWHPDQGDWHG            loan from the Board, an instrumentality of Metro." Id., 117
VWDQGDUGL]HG WHVWV DQG UHFRUG NHHSLQJ :ROPDQ Y :DOWHU  86         F. Supp.2d at 720. As a result of the low-interest loan of $15
 SURYLGLQJ WH[WERRN ORDQV YRFDWLRQDO WUDLQLQJ GLDJQRVWLF VHUYLFHV   million originated by the Board at Lipscomb’s request,
WKHUDSHXWLF DQG UHPHGLDO VHUYLFHV DQG VWDQGDUGL]HG WHVWLQJ DQG VFRULQJ IRU   Lipscomb thus saved about 30% of the cost of its campus
UHOLJLRXV VFKRRO 5RHPHU Y %G RI 3XE :RUNV  86  
VXEVLGL]LQJ SHUVWXGHQW WR D UHOLJLRXV FROOHJH FRQVWLWXWLRQDO 7LOWRQ Y
                                                                              building projects. These savings enabled Lipscomb to fund
5LFKDUGVRQ  86   ILQGLQJ FRQVWUXFWLRQ JUDQWV WR               the new library, intramural sports building and field, parking
   6WHHOHHWDOY,QGXVWULDO               1RV      1RV                       6WHHOHHWDOY,QGXVWULDO       
     'HY%GHWDO                                                                 'HY%GHWDO

providing every religion with an equal opportunity (say, to        KDVQRWEHHQDGGUHVVHGE\RWKHU&LUFXLWVRUE\WKH6XSUHPH
secure state funding or to pray in public schools), but by         &RXUW
drawing fairly clear lines of separation between church and
state") (emphasis in original). :KDWPDWWHUVLQWKLVFDVHWKHQ     7KH)LUVW$PHQGPHQWDSSOLFDEOHWRWKHVWDWHVWKURXJKWKH
LV RQO\ ZKHWKHU WKH VWDWH DLG SURYLGHG WR /LSVFRPE D     )RXUWHHQWK$PHQGPHQWSURYLGHVWKDW&RQJUHVVVKDOOPDNH
SHUYDVLYHO\ VHFWDULDQ LQVWLWXWLRQ LV LQ YLRODWLRQ RI WKH
(VWDEOLVKPHQW&ODXVH
  The district court properly concluded that the Establishment     UHOLJLRXVO\ DIILOLDWHG FROOHJH FRQVWLWXWLRQDO %G RI (GXF Y $OOHQ 
Clause was violated because Lipscomb received a direct             86   ORDQLQJ RI WH[WERRNV IRU UHOLJLRXV VFKRRO XSKHOG
                                                                   (YHUVRQ Y %G RI (GXF  86   UHLPEXUVLQJ SDUHQWV IRU EXV
economic benefit from the government, which resulted in            WUDQVSRUWDWLRQ FRVWV WR UHOLJLRXV VFKRRO FRQVWLWXWLRQDO &RFKUDQ Y
excessive entanglement of the government with the religious        /RXLVLDQD 6WDWH %G RI (GXF  86   ORDQLQJ WH[WERRNV WR
institution. Although the district court noted that "[t]here is    UHOLJLRXV VFKRRO FRQVWLWXWLRQDO %UDGILHOG Y 5REHUWV  86  
no single, clear definition of ‘direct benefit’ to control this    DOORZLQJ IHGHUDO IXQGV WR EXLOG D &DWKROLF KRVSLWDO FRQVWLWXWLRQDO
analysis," Black’s Law Dictionary defines "direct" in the              
relevant sense as "[i]mmediate; proximate; by the shortest               6HYHUDO VWDWH FRXUWV KDYH DGGUHVVHG WKH SUHFLVH LVVXH DOO KDYH IRXQG
course; without circularity; operating by an immediate             WKDW WKH LVVXDQFH RI LQGXVWULDO UHYHQXH ERQGV LV QRW WDQWDPRXQW WR WKH
                                                                   JLYLQJ RI GLUHFW DLG WR UHOLJLRXV VFKRROV 2SLQLRQ RI WKH -XVWLFHV 
connection or relation, instead of operating through a             0DVV   1(G     FRQFOXGLQJ WKDW WD[H[HPSW
medium; the opposite of indirect." Black’s Law Dictionary          ERQG ILQDQFLQJ LV QRW D IRUP RI GLUHFW DVVLVWDQFH WR SULYDWH RU UHOLJLRXV
459 (6th ed. 1990). In contrast, "indirect" is defined as "[n]ot   FKDULWDEOH LQVWLWXWLRQV DV WKHUH ZDV QR JUDQW RU DSSURSULDWLRQ RI SXEOLF
direct in relation or connection; not having an immediate          PRQH\ QR ORDQ RI SXEOLF FUHGLW DQG WKH SDUWLFLSDQWV ERUH DOO FRVWV RI WKH
bearing or application; not related in the natural way." Id. at    SURJUDP 9HUPRQW (GXF %OGJV )LQDQFLQJ $JHQF\ Y 0DQQ  $G
                                                                     9W  DSS GLVP¶G  86   VDPH 1RKUU Y
773.                                                               %UHYDUG &RXQW\ (GXF )DFLOLWLHV $XWK  6RG   )OD 
                                                                   VDPH &HUFOH Y ,OO (GXF )DFLOLWLHV $XWK  1(G   ,OO
   As the district court correctly noted, the Board and Metro       VDPH &DOLI (GXF )DFLOLWLHV $XWK Y 3ULHVW  3G  
were both directly connected to the project benefiting              &DO  VDPH 0LQQ +LJKHU (GXF )DFLOLWLHV $XWK Y +DZN 
Lipscomb. According to the official statement regarding the        1:G  0LQQ  :DVKLQJWRQ +LJKHU (GXF )DFLOLWLHV $XWK
                                                                   Y *DUGQHU  3G    :DVK  KROGLQJ WKDW WKH
issuance of $15 million in educational facilities refunding        WD[ H[HPSW VWDWXV GLG QRW FUHDWH D GHEW RU D ERUURZHUOHQGHU UHODWLRQVKLS
bonds,                                                             EHWZHHQ WKH VWDWH DQG WKH UHOLJLRXVO\ DIILOLDWHG XQLYHUVLWLHV RU WKH
                                                                   ERQGKROGHUV WKH ERQG SURFHHGV QHYHU HQWHUHG WKH SXEOLF WUHDVXU\
    The Issuer [the Board] was created on May 6, 1959              UHSD\PHQW GLG QRW SDVV WKURXJK WKH SXEOLF WUHDVXU\ DQG QR VWDWH GHEW ZDV
  pursuant to the Act as a public corporation and                  FUHDWHG &RUWH] Y ,QGHSHQGHQFH &RXQW\  6:G   $UN
                                                                    FRQFOXGLQJ WKDW WKH WD[H[HPSW UHYHQXH ERQGV ZHUH QRW D SOHGJH
  instrumentality of the Metropolitan Government of
                                                                   RI SXEOLF PRQH\ 9LUJLQLD &ROOHJH %OGJ $XWK Y /\QQ  6(G 
  Nashville and Davidson County, Tennessee, for the                 9D  ILQGLQJ WKDW WKH DLG UHFHLYHG IURP WD[H[HPSW UHYHQXH
  purpose, among other things, of financing educational            ERQGV GRHV QRW LQYROYH XVDJH RI JRYHUQPHQWDO IXQGV LQ WKH WUDGLWLRQDO
  facilities with a view to promoting the education of the         VHQVH LQ ZKLFK WKH WHUPV KDYH EHHQ XVHG 6HH DOVR 'XUKDP Y 0F/HRG
  people of the State of Tennessee. The Issuer is                   6(G   6&  DSS GLVP¶G IRU ZDQW RI D VXE¶O IHG¶O
                                                                   TXHVWLRQ  86   ILQGLQJ WKDW WD[IUHH UHYHQXH ERQGV
  authorized by the Act to issue revenue bonds, including          VDWLVILHG VROHO\ E\ VWXGHQW ORDQ SD\PHQW ZHUH QHLWKHU D VWDWH GHEW QRU
  refunding bonds, payable solely from the revenues and            SXEOLF PRQH\ RU FUHGLW
   6WHHOHHWDOY,QGXVWULDO                 1RV     1RV                  6WHHOHHWDOY,QGXVWULDO    
     'HY%GHWDO                                                             'HY%GHWDO

QRODZUHVSHFWLQJDQHVWDEOLVKPHQWRIUHOLJLRQRUSURKLELWLQJ        WKH PHDQLQJ RI WKH +XQW WHVW D GLIIHUHQW FRQFOXVLRQ
WKH IUHH H[HUFLVH WKHUHRI 86 &RQVW DPHQG ,  7KH       PLJKWEHFRPSHOOHG
6XSUHPH&RXUWKDVFRQVLVWHQWO\KHOGWKDWWKH(VWDEOLVKPHQW
&ODXVHSURKLELWLQJJRYHUQPHQWHVWDEOLVKPHQWRIUHOLJLRQDQG         ³,QGLYLGXDO SURMHFWV FDQ EH SURSHUO\ HYDOXDWHG LI DQG
WKH)UHH([HUFLVH&ODXVHSURKLELWLQJJRYHUQPHQWUHVWULFWLRQV         ZKHQ FKDOOHQJHV DULVH ZLWK UHVSHFW WR SDUWLFXODU
RIWKHIUHHH[HUFLVHRIUHOLJLRQPXVWIXQFWLRQLQKDUPRQ\           UHFLSLHQWVDQGVRPHHYLGHQFHLVWKHQSUHVHQWHGWRVKRZ
-RKQVRQY(FRQRPLF'HYHORSPHQW&RUS)G              WKDW WKH LQVWLWXWLRQ GRHV LQ IDFW SRVVHVV WKHVH
WK&LUFLWLQJ(YHUVRQY%GRI(GXF86        GLVTXDOLI\LQJ FKDUDFWHULVWLFV´ 7LOWRQ Y 5LFKDUGVRQ
:DO]Y7D[&RPP
Q86               VXSUD  86    :H HPSKDVL]H
                                                                      KRZHYHUWKDWWKHIDFWDQLQVWLWXWLRQRIKLJKHUHGXFDWLRQ
$3HUYDVLYHO\6HFWDULDQ7HVW                                        LVDIILOLDWHGZLWKRUJRYHUQHGE\DUHOLJLRXVRUJDQL]DWLRQ
                                                                      LVLQVXIILFLHQWZLWKRXWPRUHWRHVWDEOLVKWKDWDLGWRWKDW
  7KHGLVWULFWFRXUWFRQFOXGHGWKDW/LSVFRPE8QLYHUVLW\LVD          LQVWLWXWLRQLPSHUPLVVLEO\DGYDQFHVUHOLJLRQ6HH+XQWY
SHUYDVLYHO\VHFWDULDQLQVWLWXWLRQ7KHGLVWULFWFRXUWVHWIRUWK      0F1DLU  VXSUD  86   7LOWRQ Y
WKHODZJRYHUQLQJWKLVDQDO\VLVDVIROORZV                           5LFKDUGVRQVXSUD86
  7KH SHUYDVLYHO\ VHFWDULDQ WHVW LV EDVHG RQ WKH OLQH RI   3ULHVW3GDWQSDUDOOHOFLWDWLRQVRPLWWHG
  FDVHVEHJLQQLQJZLWK7LOWRQ>Y5LFKDUGVRQ86
  @DQGH[WHQGLQJWKURXJK%RZHQY.HQGULFN                 )XUWKHUFRQWUDU\WRWKHVXJJHVWLRQLQWKHPDMRULW\RSLQLRQ
  86,Q+XQWY0F1DLUWKH&RXUWIRXQG              LWLVRIQRPRPHQWWKDW³>W@KH%RDUGKDVDUUDQJHGWD[H[HPSW
  WKDW DLG QRUPDOO\ PD\ EH WKRXJKW WR KDYH D SULPDU\      ILQDQFLQJ IRU H[DPSOH IRU D QXPEHU RI FROOHJHV DQG
  HIIHFW RI DGYDQFLQJ UHOLJLRQ ZKHQ LW IORZV WR DQ          XQLYHUVLWLHVZLWKDQGZLWKRXWDUHOLJLRXVDIILOLDWLRQDVZHOODV
  LQVWLWXWLRQ LQ ZKLFK UHOLJLRQ LV VR SHUYDVLYH WKDW D      IRUORZLQFRPHKRXVLQJSURMHFWVWKH&RXQWU\0XVLF+DOORI
  VXEVWDQWLDOSRUWLRQRILWVIXQFWLRQVDUHVXEVXPHGLQWKH          )DPHWKH(DVWHU6HDO6RFLHW\UHWLUHPHQWFHQWHUVWKH-HZLVK
  UHOLJLRXVPLVVLRQRUZKHQLWIXQGVDVSHFLILFDOO\UHOLJLRXV       &RPPXQLW\&HQWHUWKH0HQV&KULVWLDQ$VVRFLDWLRQ
  DFWLYLW\LQDQRWKHUZLVHVXEVWDQWLDOO\VHFXODUVHWWLQJ      1DVKYLOOH 3XEOLF 5DGLR´  $V UHFRJQL]HG E\ WKH 6XSUHPH
  86    7KXV WKH UXOH XQGHU WKH            &RXUWWKHUHLVDGLVWLQFWLRQEHWZHHQD³SHUYDVLYHO\VHFWDULDQ´
  SHUYDVLYHO\VHFWDULDQWHVWDVVWDWHGLQ5RHPHUY%RDUGRI        LQVWLWXWLRQDQGD³UHOLJLRXVO\DIILOLDWHG´RQH6HH-RKQVRQ
  3XEO:RUNVRI0DU\ODQG866&W            )GDW³$SHUYDVLYHO\VHFWDULDQLQVWLWXWLRQLVRQH
  /(GGLVWKDWQRVWDWHDLGDWDOOJRWR       ZKRVHUHOLJLRXVIXQFWLRQVFDQQRWEHVHSDUDWHGIURPLWVQRQ
  LQVWLWXWLRQVWKDWDUHVR
SHUYDVLYHO\VHFWDULDQ
WKDWVHFXODU     UHOLJLRXVIXQFWLRQVDQLQVWLWXWLRQLVQRWSHUYDVLYHO\VHFWDULDQ
  DFWLYLWLHVFDQQRWEHVHSDUDWHGIURPVHFWDULDQRQHV     PHUHO\EHFDXVHLWLVUHOLJLRXVO\DIILOLDWHG´FLWLQJ+XQW
  86DW                                                 86 DW  &ROXPELD 8QLRQ ,  )G DW  FLWLQJ
                                                                    5RHPHU  86 DW   )XUWKHU LW LV RI QR OHJDO
6WHHOH)6XSSGDWSDUDOOHOFLWDWLRQVRPLWWHG         VLJQLILFDQFH WKDW ³QR FODLP LV PDGH WKDW WKH %RDUG HYHU
                                                                    IDYRUHG RU GLVIDYRUHG RQH UHOLJLRQ RYHU DQRWKHU´  6HH
  7KHGLVWULFWFRXUWPDGHWKHIROORZLQJILQGLQJ                    Zelman, 122 S. Ct. at 2505 (Breyer, J. dissenting opinion)
                                                                    (noting "the development of constitutional doctrine that reads
  7KHHYLGHQFHSUHVHQWHGLQWKHGHSRVLWLRQVDQGOLWHUDWXUH          the Establishment Clause as avoiding religious strife, not by
  RI/LSVFRPEVKRZVWKDWZKLOH/LSVFRPEPD\HIIHFWLYHO\
    6WHHOHHWDOY,QGXVWULDO                1RV       1RV                   6WHHOHHWDOY,QGXVWULDO    
      'HY%GHWDO                                                               'HY%GHWDO

  the present case under Walz v. Tax Comm'n, 397 U.S.                   WHDFK D ZLGH YDULHW\ RI VHFXODU FRXUVHV WKH FHQWUDO
  664, 90 S.Ct. 1409, 25 L.Ed.2d 697 (1970), where this                 PLVVLRQ RI WKH VFKRRO LV WR LQFXOFDWH DQG SURPRWH
  Court upheld a local property tax exemption which                     &KXUFKHV RI &KULVW GRFWULQH DV WKH WUXH ZRUG RI *RG
  included religious institutions.                                      6WXGHQWV DUH WDXJKW HQWLUHO\ E\ &KXUFKHV RI &KULVW
                                                                        PHPEHUVDUHLQIRUPHGRIWKHLPSRUWDQFHRIWKH%LEOHLQ
413 U.S. at 745 n. 7 (emphasis added). Equally, in Johnson,             DOO DUHDV RI WKHLU OLYHV DUH H[SHFWHG WR DWWHQG %LEOH
this Court declined to resolve whether a very similar type of           FRXUVHVDQGFKDSHORQDGDLO\EDVLVDQGVXUURXQGHGE\DQ
tax-exempt revenue bond issue amounts to a direct benefit               HQYLURQPHQWWKRURXJKO\VDWXUDWHGE\&KXUFKHVRI&KULVW
because it held that the religious academy was not a                    GRFWULQH7KHVFKRROGRHVQRWIROORZWKH 6WDWHPHQWRI
pervasively sectarian educational institution. 241 F.3d at 511,         3ULQFLSOHVRQ$FDGHPLF)UHHGRPRIWKH$$83DQGWKH
n. 3. However, unlike those cases in which the institutions             VHFWLRQ RI WKH IDFXOW\ KDQGERRN GHDOLQJ ZLWK UHVHDUFK
were found not to be pervasively sectarian, the issue must be           VWDWHVWKDWWKHSULPDU\DLPRIHYHU\LQVWUXFWRUVKRXOGEH
directly confronted here because Lipscomb is an institution in          WRJLYHVXSHULRUDFDGHPLFLQVWUXFWLRQHPSKDVL]LQJGDLO\
which religion is so pervasive that a substantial portion of its        LQVWUXFWLRQLQWKH%LEOH/LSVFRPE
V%RDUGRI'LUHFWRUV
functions is subsumed in the religious mission so as to                 ZKLFK FRQWUROV DOO  PDMRU GHFLVLRQV RI WKH VFKRRO
suggest that the state aid to Lipscomb has the primary effect           FRQWDLQV RQO\ PHPEHUV RI WKH &KXUFK RI &KULVW
of advancing religion.                                                  &KULVWLDQHGXFDWLRQLVRQHRIWKHWKUHHSULQFLSDOGXWLHVRI
                                                                        WKH SUHVLGHQW RI WKH VFKRRO ,Q WKLV HQYLURQPHQW WKH
   ,Q GHFLGLQJ WKLV TXHVWLRQ LW LV DGYLVDEOH WR PDNH VRPH     FKDQFH WKDW UHOLJLRQ ZRXOG VHHS LQWR WKH WHDFKLQJ RI
SUHOLPLQDU\ REVHUYDWLRQV  )LUVW although the majority             VHFXODUVXEMHFWVDVGLVFXVVHGLQ5RHPHU86DW
opinion correctly notes that this precise issue has not been            6&WDWVHHPVLQHYLWDEOH
addressed by other circuits or by the Supreme Court, it
inaccurately states that all the state courts that have addressed     ,G DW  LQWHUQDO FLWDWLRQV RPLWWHG  $FFRUGLQJO\ WKH
the issue "have found that the issuance of industrial revenue         GLVWULFWFRXUWIRXQGWKDW/LSVFRPE8QLYHUVLW\LVDSHUYDVLYHO\
bonds is not tantamount to the giving of direct aid to religious      VHFWDULDQLQVWLWXWLRQ
schools." Opn. at n. 2. However, with the exception of the
Virginia Supreme Court’s decision in Lynn, 538 S.E.2d at                7KHYLWDOLW\RIWKHSHUYDVLYHO\VHFWDULDQWHVWLVTXHVWLRQDEOH
682, none of the cases cited by the majority has addressed the        LQ OLJKW RI VXEVHTXHQW PRUH UHFHQW GHFLVLRQV IURP WKH
precise question at hand, namely, ZKHWKHUWD[H[HPSWERQG             6XSUHPH&RXUW,Q0LWFKHOOY+HOPV86
ILQDQFLQJ WR D SHUYDVLYHO\ VHFWDULDQ HGXFDWLRQDO LQVWLWXWLRQ    VL[ RI QLQH -XVWLFHV UHMHFWHG DQ (VWDEOLVKPHQW &ODXVH
FRQVWLWXWHG D IRUP RI GLUHFW VWDWH DLG KDYLQJ WKH SULPDU\   FKDOOHQJH WR ORDQV RI HGXFDWLRQDO PDWHULDOV GLUHFWO\ WR
HIIHFWRIDGYDQFLQJUHOLJLRQLQYLRODWLRQRIWKH(VWDEOLVKPHQW       SDURFKLDOVFKRROV-XVWLFH6RXWHUSRLQWHGRXWLQKLVGLVVHQWLQJ
&ODXVH,QGHHGDVQRWHGE\WKH&DOLIRUQLD6XSUHPH&RXUWLQ          RSLQLRQWKDW³>1@RRQHLQGHHGGLVSXWHVWKDWWKH5RPDQ
&DOLI(GXF)DFLOLWLHV$XWKY3ULHVW3GQ        &DWKROLFVFKRROVZKLFKPDGHXSWKHPDMRULW\RIWKHSULYDWH
&DORQHRIWKHFDVHVFLWHGE\WKHPDMRULW\               VFKRROVSDUWLFLSDWLQJZHUHSHUYDVLYHO\VHFWDULDQ´,QKLV
                                                                      SOXUDOLW\RSLQLRQ-XVWLFH7KRPDVUHVSRQGHGE\VWDWLQJWKDW
  2IFRXUVHLIWKH$XWKRULW\ZHUHWRH[HUFLVHLWVSRZHUVLQ
  DLGRIDQLQVWLWXWLRQZKLFKLVSHUYDVLYHO\VHFWDULDQZLWKLQ           >7@KHGLVVHQWLVFRUUHFWWKDWWKHUHZDVDSHULRGRIWLPH
                                                                        ZKHQWKLVIDFWRUPDWWHUHGSDUWLFXODUO\LIWKHSHUYDVLYHO\
    6WHHOHHWDOY,QGXVWULDO                  1RV        1RV                  6WHHOHHWDOY,QGXVWULDO   
      'HY%GHWDO                                                                 'HY%GHWDO

  VHFWDULDQVFKRROZDVDSULPDU\RUVHFRQGDU\VFKRRO%XW               The issuance of tax-exempt revenue bonds in this case
  WKDWSHULRGLVRQHWKDWWKH&RXUWVKRXOGUHJUHWDQGLWLV             constitutes direct aid within the meaning of the
  WKDQNIXOO\ORQJSDVW´                                               Establishment Clause
,G DW   -XVWLFH 7KRPDV ZHQW RQ WR QRWH WKDW WKH            Given that Lipscomb is a pervasively sectarian educational
SHUYDVLYHO\ VHFWDULDQ DQDO\VLV ³ERUQ RI ELJRWU\ VKRXOG EH       institution, it thus must be determined whether the issuance of
EXULHGQRZ´,GDW                                               the tax-exempt revenue bonds is a direct or indirect benefit
                                                                         for Establishment Clause purposes. In this regard, it should
  0LWFKHOOLVDSOXUDOLW\RSLQLRQ7KXVWKHGLVWULFWFRXUW       be noted that because Hunt found that the Baptist College at
DQGWKLV&RXUWDUHVWLOOERXQGE\SUH0LWFKHOOODZZLWKUHJDUG          Charleston was not a sectarian educational institution, it did
WR WKH SHUYDVLYHO\ VHFWDULDQ GRFWULQH  $V WKH GLVWULFW FRXUW   not need to decide the issue whether the issuance of the
FRUUHFWO\QRWHG                                                         revenue bonds constituted direct state aid in that case. In a
                                                                         footnote, though, the Court in Hunt remarked:
  ,WLVZHOOVHWWOHGWKDWLQDSOXUDOLW\RSLQLRQWKHKROGLQJ
  RI WKH &RXUW PD\ EH YLHZHG DV WKDW SRVLWLRQ WDNHQ E\              The ‘state aid’ involved in this case is of a very special
  WKRVH0HPEHUVZKRFRQFXUUHGLQWKHMXGJPHQWVRQWKH                      sort. We have here no expenditure of public funds, either
  QDUURZHVWJURXQGV&RHY%HOO)GWK                 by grant or loan, no reimbursement by a State for
  &LU  TXRWLQJ 0DUNV Y 8QLWHG 6WDWHV  86             expenditures made by a parochial school or college, and
  VHHDOVR/DNHZRRGY3ODLQ'HDOHU                    no extending or committing of a State’s credit. Rather,
  3XEOLVKLQJ&R86IQ5HHVH                  the only state aid consists, not of financial assistance
  Y&LW\RI&ROXPEXV)GWK&LU                   directly or indirectly which would implicate public funds
  ,Q0LWFKHOOWKHUHLVQRVLQJOHSDUWRIDQ\RSLQLRQWKDW                 or credit, but the creation of an instrumentality (the
  FRPPDQGVWKHVXSSRUWRIDPDMRULW\RIWKH&RXUW$VD
  UHVXOW WKH RQO\ ELQGLQJ SUHFHGHQW RI 0LWFKHOO LV WKH            Authority) through which educational institutions may
  KROGLQJ6HH,JRU.LUPDQ1RWH6WDQGLQJ$SDUWWREH$                  borrow funds on the basis of their own credit and the
  3DUW 7KH 3UHFHQGHQWLDO 9DOXH RI 6XSUHPH &RXUW                     security of their own property upon more favorable
  &RQFXUULQJ2SLQLRQV&ROXP/5HY                     interest terms than otherwise would be available. The
   .HQ .LPXUD $ /HJLWLPDF\ 0RGHO IRU WKH                    Supreme Court of New Jersey characterized the
  ,QWHUSUHWDWLRQRI3OXUDOLW\'HFLVLRQV&RUQHOO/5HY                assistance rendered an educational institution under an
                                                       act generally similar to the South Carolina Act as merely
                                                                           being a ‘governmental service.’ Clayton v. Kervick, 56
6WHHOH)6XSSGDWSDUDOOHOFLWDWLRQVRPLWWHG              N.J. 523, 530-531, 267 A.2d 503, 506-507 (1970). The
                                                                           South Carolina Supreme Court, in the opinion below,
  )XUWKHUWKH6XSUHPH&RXUWKDVVSHFLILFDOO\VWDWHGWKDWWKH              described the role of the State as that of a "mere conduit."
ORZHUFRXUWVDUHWRWUHDWLWVSULRUFDVHVDVFRQWUROOLQJXQWLOWKH         258 S.Ct., at 107, 187 S.E.2d, at 650. Because we
6XSUHPH&RXUWLWVHOIVSHFLILFDOO\RYHUUXOHVWKHP$JRVWLQLY             conclude that the primary effect of the assistance
)HOWRQ86,QUHDIILUPLQJLWVSULRU               afforded here is neither to advance nor to inhibit religion
PDQGDWHWKH&RXUWQRWHGLQ$JRVWLQLWKDW³LIDSUHFHGHQWRI               under Lemon and Tilton, we need not decide whether, as
WKLV&RXUWKDVGLUHFWDSSOLFDWLRQLQDFDVH\HWDSSHDUVWRUHVW          appellees argue, Brief for Appellees 14, the importance
RQUHDVRQVUHMHFWHGLQVRPHRWKHUOLQHRIGHFLVLRQVWKH&RXUW             of the tax exemption in the South Carolina scheme brings
    6WHHOHHWDOY,QGXVWULDO               1RV      1RV                     6WHHOHHWDOY,QGXVWULDO      
      'HY%GHWDO                                                               'HY%GHWDO

  encourages faculty to "pursue truth . . . by research,            RI$SSHDOVVKRXOGIROORZWKHFDVHZKLFKGLUHFWO\ FRQWUROV
  discussion, and other forms of inquiry." Nonetheless,             OHDYLQJ WR WKLV &RXUW WKH SUHURJDWLYH RI RYHUUXOLQJ LWV RZQ
  Regent prohibits faculty from using "their position or            GHFLVLRQV´  ,G FLWLQJ 5RGULJXH] GH 4XLMDV Y
  classroom as a platform to demand adherence by students           6KHDUVRQ$PHULFDQ([SUHVV,QF86
  to a personal theological viewpoint, political preference         ,W LV IRU WKH 6XSUHPH &RXUW QRW WKLV &RXUW WR MHWWLVRQ WKH
  or social agenda." The SACS in a review of Regent’s               SHUYDVLYHO\VHFWDULDQWHVWZKLFKLWKDVQRWGRQH
  accreditation application in 1998 found that "[f]aculty
  and students are free to examine all pertinent data,                5HJDUGOHVVRIZKHWKHUWKHSHUYDVLYHO\VHFWDULDQWHVWLVVWLOO
  question assumptions, be guided by the evidence of                WKH ODZ ZH FRQFOXGH WKDW JLYHQ WKH QDWXUH RI WKH DLG LQ
  scholarly research, and teach and study the substance of          TXHVWLRQ WKH LVVXH RI WKH ERQGV GRHV QRW RIIHQG WKH
  a given discipline." With respect to its curriculum, each         (VWDEOLVKPHQW&ODXVH
  faculty member at Regent is required to include in the
  syllabus for each class a "description of how the                 %1DWXUHRIWKH,QVWLWXWLRQ5HFHLYLQJWKH$LG
  Christian faith and the Bible will be incorporated into the
  course."                                                            7KHSUHFLVHW\SHRIDLGDWLVVXHLQWKLVDSSHDOLVYLUWXDOO\
                                                                    LGHQWLFDO WR WKH ERQGLQJ PHFKDQLVPV LQYROYHG LQ +XQW Y
Id. at 617-18.                                                      0F1DLU867KH6XSUHPH&RXUWGHVFULEHG
                                                                    WKHSURJUDPDVIROORZV
   Like Regent, the "supreme purpose" of Lipscomb is to
promote Christian ideals. Both Lipscomb and Regent also               7KHVWDWHDLGLQYROYHGLQWKLVFDVHLVRIDYHU\VSHFLDO
require applicants to submit a recommendation from a                  VRUW:HKDYHKHUHQRH[SHQGLWXUHRISXEOLFIXQGVHLWKHU
member of the clergy, without specifying the denomination.            E\ JUDQW RU ORDQ QR UHLPEXUVHPHQW E\ D 6WDWH IRU
However, unlike Regent, nearly three-quarters of the students         H[SHQGLWXUHVPDGHE\DSDURFKLDOVFKRRORUFROOHJHDQG
                                                                      QRH[WHQGLQJRUFRPPLWWLQJRID6WDWH
VFUHGLW5DWKHU
at Lipscomb are identified with a particular creed, the               WKH RQO\ VWDWH DLG FRQVLVWV QRW RI ILQDQFLDO DVVLVWDQFH
Churches of Christ. Further, in contrast to Regent, which             GLUHFWO\RULQGLUHFWO\ZKLFKZRXOGLPSOLFDWHSXEOLFIXQGV
encourages, but does not require, its students to attend chapel       RU FUHGLW EXW WKH FUHDWLRQ RI DQ LQVWUXPHQWDOLW\ WKH
services or to participate in certain religious activities, daily     $XWKRULW\WKURXJKZKLFKHGXFDWLRQDOLQVWLWXWLRQV PD\
Bible class and chapel attendance are mandatory at Lipscomb.          ERUURZ IXQGV RQ WKH EDVLV RI WKHLU RZQ FUHGLW DQG WKH
In addition, while both schools require its faculty to adhere to      VHFXULW\ RI WKHLU RZQ SURSHUW\ XSRQ PRUH IDYRUDEOH
religious principles and to incorporate the Bible into class          LQWHUHVWWHUPVWKDQRWKHUZLVHZRXOGEHDYDLODEOH7KH
instruction, Regent provides much greater latitude in terms of        6XSUHPH &RXUW RI 1HZ -HUVH\ FKDUDFWHUL]HG WKH
academic freedom than Lipscomb. Thus, even among                      DVVLVWDQFHUHQGHUHGDQHGXFDWLRQDOLQVWLWXWLRQXQGHUDQ
pervasively sectarian religious institutions, Lipscomb clearly        DFWJHQHUDOO\VLPLODUWRWKH6RXWK&DUROLQD$FWDVPHUHO\
stands out as unrelentingly sectarian in its policies and             EHLQJ D JRYHUQPHQWDO VHUYLFH  7KH 6RXWK &DUROLQD
practices.                                                            6XSUHPH&RXUWLQWKHRSLQLRQEHORZGHVFULEHGWKHUROH
                                                                      RIWKH6WDWHDVWKDWRIDPHUHFRQGXLW
                                                                    +XQW86DWQ
    6WHHOHHWDOY,QGXVWULDO                 1RV       1RV                  6WHHOHHWDOY,QGXVWULDO   
      'HY%GHWDO                                                               'HY%GHWDO

  7KLV SDVVDJH ZRXOG VHHP WR LQGLFDWH WKDW D SXEOLF ERG\        Vision--Our vision, through our graduates and other
FRXOG VHUYH DV D FRQGXLW WR DOORZ D SHUYDVLYHO\ VHFWDULDQ       scholarly activities, is to provide Christian leadership in
LQVWLWXWLRQWRUHFHLYHWKHEHQHILWVRIWD[IUHHERQGVVRORQJDV         transforming society by affirming and teaching principles
SXEOLF IXQGV ZHUH QRW H[SHQGHG  5DWKHU WKDQ UHDFK VXFK         of truth, justice and love as described in the Holy
FRQFOXVLRQKRZHYHUWKH6XSUHPH&RXUWLQVWHDGIRXQGWKDW                Scriptures, embodied in the person of Jesus Christ, and
WKHVFKRROVDWLVVXHZHUHQRWLQIDFWSHUYDVLYHO\VHFWDULDQ            enabled through the power of the Holy Spirit.
DQGIRXQGLWXQQHFHVVDU\WRDGGUHVVWKHSUHFLVHLVVXHEHIRUH
WKLV&RXUW6LQFH+XQWWKH6XSUHPH&RXUWKDVQRWDGGUHVVHG           Id. In spite of its religious mission, Regent does not have any
WKHLVVXH                                                             "specific religious requirement for student admissions, and
                                                                       "the lack of such a ‘[Christian] commitment’ does not
  0RUHUHFHQWO\LQ-RKQVRQY(FRQRPLF'HYHORSPHQW&RUS             negatively impact an applicant’s standing for admission." Id.
)GWK&LUWKLV&RXUWFRQVLGHUHGDFDVH             at 686. However, the Virginia Supreme Court noted that
LQYROYLQJIDFWVVLPLODUWR+XQWVXSUD,Q-RKQVRQDSULYDWH         "[a]ll applicants are required to submit a ‘Clergy
&DWKROLF VFKRRO DSSOLHG IRU DQG ZDV JUDQWHG DQ LQGXVWULDO      Recommendation,’ both as a matter of policy and practice.
UHYHQXH ERQG IURP WKH 0LFKLJDQ (FRQRPLF 'HYHORSPHQW              Among the questions asked is whether the applicant has
&RUSRUDWLRQDQDJHQF\RIWKH6WDWHRI0LFKLJDQ7KLV&RXUW           ‘made a meaningful personal commitment to Jesus Christ.’"
KHOGWKDWWKHVFKRRODOWKRXJKD5RPDQ&DWKROLFLQVWLWXWLRQ           Id. The Virginia Supreme Court in Lynn further remarked:
ZDVQRWDSHUYDVLYHO\VHFWDULDQLQVWLWXWLRQ,GDW
                                                                            Although encouraged to do so, students are not
  %HFDXVHRIWKLVFRQFOXVLRQWKH&RXUWGLGQRWUHVROYHWKH              required to attend Regent’s weekly corporate chapel
TXHVWLRQRIZKHWKHUWKHJUDQWLQJRIDQLQGXVWULDOUHYHQXHERQG           services or participate in any particular religious
WR D SHUYDVLYHO\ VHFWDULDQ LQVWLWXWLRQ LV DQ XQFRQVWLWXWLRQDO     activities. However, they must have "[p]ersonal goals
IRUPRIDLG7KH-RKQVRQ&RXUWGLGQRWHKRZHYHUWKDW                 consistent with the mission and goals of Regent
  >,@WLVIDUIURPVHWWOHGWKDWWKHW\SHRIDLGDWLVVXHLQWKLV         University," and must submit a "[p]ersonal goals
  FDVHLVGLUHFWDLGZLWKLQWKHPHDQLQJRIWKH(VWDEOLVKPHQW             statement" addressing how their "personal and spiritual
  &ODXVHMXULVGLFWLRQ                                                 objectives" relate to Regent’s "Christ-centered
                                                                         educational philosophy." The instructions explain that
,GDW                                                              "for the Christian, [a goal] is a statement of faith in God's
                                                                         will for his or her life."
  0RUHRYHU WKH &RXUW DOVR PDGH WKH IROORZLQJ
  REVHUYDWLRQ                                                              Faculty, unlike students, are required to sign a
                                                                         document indicating their adherence to the "Statement of
  3ODLQWLIIFODLPVWKDWWKHWD[H[HPSWLRQXQGHUWKH('&                  Faith." They are "strongly encouraged but they're not
  $FWLVWKHHTXLYDOHQWRIDWD[VXEVLG\IRUSXUSRVHVRIWKH             required" to attend chapel. The faculty is required to
  (VWDEOLVKPHQW &ODXVH     7KH 6XSUHPH &RXUW KDV            integrate "faith and learning." Dr. Selig testified, and the
  H[SUHVVO\ UHMHFWHG WKH DUJXPHQW ³7KHUH LV D                     SACS (Southern Association of Colleges and Schools)
  FRQVWLWXWLRQDOO\VLJQLILFDQWGLIIHUHQFHEHWZHHQVXEVLGLHV              and the ABA (American Bar Association) agree, that the
  DQGWD[H[HPSWLRQV´&DPSV1HZIRXQG2ZDWRQQD,QF                    Statement of Faith has not interfered with academic
  Y7RZQRI+DUULVRQ86	QFLWLQJ                 freedom. Regent’s detailed academic freedom policy
   6WHHOHHWDOY,QGXVWULDO              1RV    1RV                       6WHHOHHWDOY,QGXVWULDO   
     'HY%GHWDO                                                              'HY%GHWDO

institution for Establishment Clause purposes. As noted by        :DO]  86 >@  >@  7KH GLIIHUHQFH
the Virginia Supreme Court in Lynn,                               EHWZHHQVXEVLGLHVDQGWD[H[HPSWLRQVLVWKDWLQJLYLQJ
                                                                  WD[H[HPSWLRQV³WKHJRYHUQPHQWGRHVQRWWUDQVIHUSDUWRI
  Regent’s Articles of Incorporation, provide that:               LWVUHYHQXHEXWVLPSO\DEVWDLQVIURPGHPDQGLQJWKH
                                                                  >HQWLW\@ VXSSRUW WKH VWDWH´  :DO]  86 DW 
    [Regent] shall exist for the purpose of bringing glory        7KHUHIRUHWKHEHQHILWSURYLGHGE\WKHWD[H[HPSWVWDWXV
  to God and His Son Jesus Christ by providing an                 RIWKHERQGVGRHVQRWDPRXQWWRDFDVKVXEVLG\
  institution or institutions of learning in which those who
  are mature in the knowledge of God and His ways can           ,GDWSDUDOOHOFLWDWLRQVRPLWWHG
  assist and guide, in a spirit of free inquiry and scholarly
  excellence, those who would learn of Him, His ways, and          -XGJH 1HOVRQ LQ D FRQFXUULQJ RSLQLRQ ZDV HYHQ PRUH
  His creation, while together they study ways to glorify       GLUHFWDQGFRQFOXGHGWKDWFRQGXLWILQDQFLQJLQWKHIRUPRIDQ
  God and better their world.                                   LQGXVWULDO UHYHQXH ERQG GRHV QRW RIIHQG WKH (VWDEOLVKPHQW
                                                                &ODXVH HYHQ LI WKH EHQHILWWLQJ LQVWLWXWLRQ LV SHUYDVLYHO\
538 S.E.2d at 685. Lynn also noted that Regent has adopted      VHFWDULDQ,GDW+HFRQFOXGHGWKDWWKHW\SHRIDLGLQ
a Statement of Faith that provides,                             TXHVWLRQZDVQRGLIIHUHQWWKDQWKHLQGLUHFWDLGSURYLGHGE\
                                                                SURSHUW\WD[H[HPSWLRQVDYDLODEOHWRUHOLJLRXVLQVWLWXWLRQVDQG
  Regent University is a Christ-centered institution. The       H[SUHVVO\DSSURYHGE\WKH6XSUHPH&RXUWLQ:DO]LQIUD,G
  Board of Trustees, along with the faculty and staff of the    DW
  university, are committed to an evangelical interpretation
  and application of the Christian faith. The campus              ,Q WKH FDVH DW EDU WKH %RDUG SURYLGHV SDVVWKURXJK RU
  community is closely identified with the present-day          FRQGXLWILQDQFLQJVHUYLFHVWRDZLGHYDULHW\RIQRQUHOLJLRXV
  renewal movement, which emphasizes the gifts, fruit and       DQG UHOLJLRXV QRQSURILW RUJDQL]DWLRQV  7KH %RDUG KDV
  ministries of the Holy Spirit. It is expected that all        DUUDQJHGWD[H[HPSWILQDQFLQJIRUH[DPSOHIRUDQXPEHURI
  trustees, officers, administrators and faculty will           FROOHJHV DQG XQLYHUVLWLHV ZLWK DQG ZLWKRXW D UHOLJLRXV
  subscribe to this statement in writing[.]                     DIILOLDWLRQDVZHOODVIRUORZLQFRPHKRXVLQJSURMHFWVWKH
                                                                &RXQWU\ 0XVLF +DOO RI )DPH WKH (DVWHU 6HDO 6RFLHW\
Id. Regent’s Mission Statement provides:                        UHWLUHPHQWFHQWHUVWKH-HZLVK&RPPXQLW\&HQWHUWKH &KULVWLDQ $VVRFLDWLRQ DQG 1DVKYLOOH 3XEOLF 5DGLR
  Preamble--Regent University is a graduate institution         &RFKUDQ$IIDW3UHVVQHOO$IIDW	([%)XUWKHU
  that exists to bring glory to God the Father and His Son      VLPLODUFRQGXLWILQDQFLQJKDVEHHQSURYLGHGWRDQXPEHURI
  Jesus Christ through the work of the Holy Spirit.             SULYDWHO\ RZQHG GHYHORSPHQW SURMHFWV  6LJQLILFDQWO\ QR
                                                                FODLPLVPDGHWKDWWKH%RDUGHYHUIDYRUHGRUGLVIDYRUHGRQH
  Mission--Our mission is to provide an exemplary               UHOLJLRQRYHUDQRWKHU
  graduate education from biblical perspectives to aspiring
  servant leaders in pivotal professions and to be a leading
  center of Christian thought and action.                           
                                                                     7KH &RXUW QRWHV WKDW &RQJUHVV KDV DFWHG WR OLPLW WKH QXPEHU RI
                                                                ERQGV LVVXHG E\ VWDWH DQG ORFDO JRYHUQPHQW 7KH 7D[ (TXLW\ DQG )LVFDO
                                                                5HVSRQVLELOLW\ $FW RI  3XE / 1R     6WDW 
                                                                   FRGLILHG DW ,5&  E
           6WHHOHHWDOY,QGXVWULDO                              1RV       1RV                 6WHHOHHWDOY,QGXVWULDO   
             'HY%GHWDO                                                                           'HY%GHWDO

&1DWXUHRIWKH$LG                                                                       Columbia Union Coll. v. Oliver, 254 F.3d 496 (4th Cir. 2001)
                                                                                           ("Columbia Union II"). In Columbia Union II, the Fourth
  /LSVFRPE 8QLYHUVLW\ FRQWHQGV WKDW WKH ERQGV UHSUHVHQW                              Circuit stated:
LQGLUHFWDLGRIWKHW\SHWKH6XSUHPH&RXWXSKHOGLQ:DO]Y
7D[&RPPLVVLRQ867KH:DO]&RXUWKHOG                                       The district court respected fully the majority’s order
WKDWDVWDWXWHZKLFKSURYLGHGDWD[H[HPSWLRQIRUUHDOHVWDWH                                of remand in Columbia Union I. Working through the
RZQHG E\ UHOLJLRXV RUJDQL]DWLRQV GLG QRW UHSUHVHQW DQ                                 four factors in this case, the court found that although
XQFRQVWLWXWLRQDOJRYHUQPHQWDODWWHPSWWRHVWDEOLVKVSRQVRU                                 Columbia Union had a mandatory worship policy, it
RUVXSSRUWUHOLJLRQ,QODQJXDJHSHUWLQHQWWRWKLVDSSHDOWKH                              applied only to a minority of students. With regard to the
6XSUHPH&RXUWQRWHG                                                                         second factor, the court held that the evidence submitted
                                                                                             by the Commission was insufficient to show that the
   7KHJUDQWRIDWD[H[HPSWLRQLVQRWVSRQVRUVKLSVLQFHWKH                                 traditional liberal arts classes were "taught with the
   JRYHUQPHQW GRHV QRW WUDQVIHU SDUW RI LWV UHYHQXHV WR                              primary objective of religious indoctrination." The court
   FKXUFKHVEXWVLPSO\DEVWDLQVIURPGHPDQGLQJWKDWWKH                                      pointed to "affirmative evidence indicating that secular
   FKXUFKVXSSRUWWKHVWDWH                                                               education is the primary goal of" Columbia Union. The
,GDW7KH6XSUHPH&RXUWFRQFOXGHGWKDW³>W@KHUHLVQR                                 court examined the college’s mission statement and the
JHQXLQHQH[XVEHWZHHQWD[H[HPSWLRQDQGHVWDEOLVKPHQWRI                                     descriptions of secular curricula in the college’s catalog,
UHOLJLRQ´,G                                                                              among other things, in making this finding. The court
                                                                                             looked at the college’s syllabi for secular courses and
   6XEVHTXHQWO\ WKH &RXUW PDGH FOHDU WKDW DQ LQGLUHFW                                determined that the religious references were too isolated
ILQDQFLDOEHQHILWFRQIHUUHGE\DUHOLJLRXVO\QHXWUDOWD[GRHV                                and scattered to justify a finding that religion permeates
QRWJLYHULVHWRDQ(VWDEOLVKPHQW&ODXVHYLRODWLRQ,Q0XHOOHU                              the secular courses. And although the court found that
Y $OOHQ  86   WKH &RXUW XSKHOG D WD[                              the Seventh-day Adventist Church exerted a dominance
GHGXFWLRQIRUDPRXQWVSDLGDVVFKRROWXLWLRQWH[WERRNVDQG                                over college affairs and that the college gave an express
WUDQVSRUWDWLRQ  7KH &RXUW DFNQRZOHGJHG WKDW ³UHOLJLRXV                               preference in hiring and admissions to members of the
                                                                                             Church, these factors by themselves were not enough to
                                                                                             make the college a pervasively sectarian one.
                                                                                          Id. at 508-09. In contrast to Columbia Union College,
         7KH &RXUW IRXQG VLJQLILFDQW WKDW WKHVH GHGXFWLRQV ZHUH DPRQJ PDQ\

GHGXFWLRQV DOORZHG XQGHU 0LQQHVRWD ODZ                   )RU H[DPSOH WKH &RXUW IRXQG     Lipscomb has a mandatory worship policy and imparts
WKDW
                                                                                           instruction with the primary objective of religious
        'HGXFWLRQV IRU FKDULWDEOH FRQWULEXWLRQV DOORZHG E\ 0LQQHVRWD
                                                                                           indoctrination. Lipscomb also places religious restrictions on
        ODZ 0LQQ 6WDW   VXEG   LQFOXGH FRQWULEXWLRQV
                                                                                           admission and expressly hires faculty and staff based upon
        WR UHOLJLRXV LQVWLWXWLRQV DQG H[HPSWLRQV IURP SURSHUW\ WD[ IRU                    membership in the Churches of Christ.
        SURSHUW\   XVHG     IRU    FKDULWDEOH   SXUSRVHV    XQGHU    0LQQHVRWD      ODZ

        LQFOXGH SURSHUW\ XVHG IRU ZKROO\ UHOLJLRXV SXUSRVHV                         Indeed, Lipscomb is even more pervasively sectarian than
        ,Q   HDFK FDVH LW PD\ EH WKDW UHOLJLRXV LQVWLWXWLRQV EHQHILW               YHU\
                                                                                           Regent University ("Regent"), the only other institution that
                     :DO]
        VXEVWDQWLDOO\ IURP WKH DOORZDQFH RI VXFK GHGXFWLRQV 7KH &RXUW
V

        KROGLQJ LQ           Y 7D[ &RPP
Q        86   LQGLFDWHV
                                                                                           has been found by a court to be a pervasively sectarian
        KRZHYHU     WKDW   WKLV   GRHV   QRW   UHTXLUH   WKH   FRQFOXVLRQ   WKDW   VXFK
   6WHHOHHWDOY,QGXVWULDO                1RV     1RV                                     6WHHOHHWDOY,QGXVWULDO                  
     'HY%GHWDO                                                                               'HY%GHWDO

  Moreover, there are no religious requirements for                LQVWLWXWLRQVEHQHILWYHU\VXEVWDQWLDOO\IURPWKHDOORZDQFH´RI
  membership on the Academy's Board of Trustees.                   WKLVNLQGRIWD[GHGXFWLRQ,GDWQ7KH&RXUWIRXQG
  Non-Catholics have served, and currently serve, on the           WKDWERWKSDUHQWVDQGSDURFKLDOVFKRROVUHFHLYHGDEHQHILWDQG
  Board.                                                           WKHDVVLVWDQFH³XOWLPDWHO\KDVDQHFRQRPLFHIIHFWFRPSDUDEOH
                                                                   WR WKDW RI DLG JLYHQ GLUHFWO\ WR WKH VFKRROV DWWHQGHG E\ WKH
     In addition, the Academy does not discriminate on the         FKLOGUHQ´,GDW,UUHVSHFWLYHRIWKLVEHQHILWWKH&RXUW
  basis of race, color, creed, or national origin in its           DFNQRZOHGJHGLWVGHFLVLRQV³FRQVLVWHQWO\KDYHUHFRJQL]HGWKDW
  admissions process, nor does it give preference in               WUDGLWLRQDOO\µ>OHJLVODWXUHV@KDYHHVSHFLDOO\EURDGODWLWXGHLQ
  admission to Roman Catholics. Furthermore, the                   FUHDWLQJFODVVLILFDWLRQVDQGGLVWLQFWLRQVLQWD[VWDWXWHV¶5HJDQ
  Academy does not discriminate on the basis of race,              Y7D[DWLRQ:LWK5HSUHVHQWDWLRQRI:DVK86
  color, or national origin in any of its educational policies,    LQSDUWEHFDXVHWKHµIDPLOLDULW\ZLWKORFDOFRQGLWLRQV¶
  scholarship and loan programs, athletic or extracurricular       HQMR\HGE\OHJLVODWRUVHVSHFLDOO\HQDEOHVWKHPWRµDFKLHYHDQ
  activities, or other-school administered programs. As of         HTXLWDEOH GLVWULEXWLRQ RI WKH WD[ EXUGHQ¶´  0DGGHQ Y
  the date of the issuance of the bonds at issue, 135 of the       .HQWXFN\  86     ,G DW   7KXV D
  366 (non-preschool) students at the Academy, or 37%,             UHOLJLRXVVFKRRO¶VUHFHLSWRILQGLUHFWEHQHILWVWKURXJKDWD[
  were not Catholic. And as of the date of the stipulation,        GHGXFWLRQ ³GRHV QRW UHTXLUH WKH FRQFOXVLRQ WKDW VXFK
  34% of the students were not Catholic. The facts                 SURYLVLRQV RI D VWDWH¶V WD[ ODZ YLRODWH WKH (VWDEOLVKPHQW
  indicate that faiths represented in the Academy student          &ODXVH´,GDW$VORQJDVWKHWD[EHQHILWLVQHXWUDOO\
  body include non-Catholic Christian, Jewish, Islamic,            DYDLODEOHWKH(VWDEOLVKPHQW&ODXVHLVQRWYLRODWHG
  Shinto and others. Finally, the Academy does not
  discriminate on the basis of race, color, creed or national        7KH RQO\ HYLGHQFH RI  UHFRUG LV WKDW VLPLODU ERQGV KDYH
  origin in the hiring of its employees. The Academy has           EHHQLVVXHGWRERWKUHOLJLRXVDQGQRQUHOLJLRXVLQVWLWXWLRQVLQ
  a teaching faculty of 60, of whom five are members of            DQHXWUDOPDQQHU7KHILQDQFLQJLQTXHVWLRQKDVEHHQPDGH
  religious orders. There is no religious-affiliation              DYDLODEOH WR FROOHJHV DQG XQLYHUVLWLHV LQ 0HWUR DV ZHOO DV
  requirement or preference for the Academy's teachers,
  and the school does not inquire as to the religious
  affiliation of prospective faculty members.                            SURYLVLRQV RI D 6WDWH
V WD[ ODZ YLRODWH WKH (VWDEOLVKPHQW &ODXVH




Johnson, 241 F.3d at 516-17. Most striking, Lipscomb,              0XHOOHU     86 DW  DQG Q


unlike the academy in Johnson, interjects religion into                  
virtually all aspects of its institutional life. Further, unlike            7KH   0XHOOHU   FRXUW IRXQG WKDW ³>0@RVW LPSRUWDQWO\ WKH GHGXFWLRQ LV


the school in Johnson, Lipscomb reserves the right under           DYDLODEOH IRU HGXFDWLRQDO H[SHQVHV LQFXUUHG E\ DOO SDUHQWV LQFOXGLQJ WKRVH

                                                                   ZKRVH     FKLOGUHQ    DWWHQG   SXEOLF    VFKRROV     DQG    WKRVH   ZKRVH     FKLOGUHQ     DWWHQG
Title VII of the Civil Rights Act of 1964 to discriminate in       QRQVHFWDULDQ      SULYDWH    VFKRROV    RU   VHFWDULDQ      SULYDWH    VFKRROV´    7KH    &RXUW

the hiring of faculty and staff on the basis of religion.          DQDORJL]HG      WR   :LGPDU Y 9LQFHQW              86             ZKHUH     LW

                                                                   ³FRQFOXGHG WKDW WKH 6WDWH
V           SURYLVLRQ RI D IRUXP QHXWUDOO\ µDYDLODEOH WR D


  Lipscomb is also distinguishable from Columbia Union             EURDG FODVV RI QRQUHOLJLRXV DV ZHOO DV UHOLJLRXV VSHDNHUV¶ GRHV QRW µFRQIHU


College, the educational institution affiliated with the           DQ\   LPSULPDWXU      RI    VWDWH   DSSURYDO¶´      7KH    &RXUW      FRQFOXGHG   WKDW    ³KHUH



Seventh Day Adventist Church that the Fourth Circuit did not       µ>WKH@    SURYLVLRQ    RI   EHQHILWV

                                                                   LPSRUWDQW LQGH[ RI VHFXODU HIIHFW¶´
                                                                                                           WR   VR   EURDG

                                                                                                                     0HXOOHU
                                                                                                                               D   VSHFWUXP     RI

                                                                                                                                    86 DW Q
                                                                                                                                                     JURXSV   LV   DQ



regard as a pervasively sectarian educational institution. See           :H DGGUHVV WKH QHXWUDOLW\ LVVXH              LQIUD
    6WHHOHHWDOY,QGXVWULDO                  1RV        1RV                 6WHHOHHWDOY,QGXVWULDO   
      'HY%GHWDO                                                                'HY%GHWDO

WKURXJKRXW 7HQQHVVHH DQG WKH 8QLWHG 6WDWHV DQG KDV EHHQ         educational institutions that the Supreme Court has found not
SURYLGHG WR D QXPEHU RI FROOHJHV DQG XQLYHUVLWLHV ZLWK           to be pervasively sectarian.
GLIIHUHQWNLQGVRIUHOLJLRXVDIILOLDWLRQVDQGWKRVHZLWKRXWDQ\
UHOLJLRXVDIILOLDWLRQ                                                     It should also be noted that Lipscomb is markedly different
                                                                         from the religious academy in Johnson that this Court found
   ,Q0XHOOHUWKH6XSUHPH&RXUWGLVWLQJXLVKHGLWVKROGLQJLQ            not to be pervasively sectarian. In Johnson, this Court
1\TXLVW Y &RPPLWWHH IRU 3XEOLF (GXFDWLRQ DQG 5HOLJLRXV           described the religious academy in the following terms:
/LEHUW\86,Q1\TXLVWWKHVWDWHOHJLVODWLRQ
DW LVVXH LQFOXGHG D ZLGH UDQJH RI JRYHUQPHQW ILQDQFLDO                As to the nature of the institution, as with any
DVVLVWDQFH LQ DLG RI SULYDWH SUHGRPLQDWHO\ SDURFKLDO                religiously affiliated school, the Academy pledges its
HGXFDWLRQ6WDWHPRQH\ZDVGLUHFWHGIRUPDLQWHQDQFH DQG                  allegiance to its faith. Nevertheless, the facts establish
UHSDLURISULYDWHVFKRROV,QDGGLWLRQWKHOHJLVODWLRQSURYLGHG          that the Academy is not a pervasively sectarian
IRUERWKGLUHFWWXLWLRQJUDQWVDQGWD[FUHGLWVSD\DEOHWRSDUHQWV          institution. The Academy’s Restated Articles of
ZKRVH FKLOGUHQ DWWHQGHG SULYDWH VFKRROV  ,Q 0XHOOHU WKH          Incorporation provide that the school’s purpose is to
&RXUW QRWHG WKDW WKH RXWULJKW JUDQWV LQ 1\TXLVW ZHUH               "conduct an independent Catholic school from pre-school
IXQGDPHQWDOO\ GLIIHUHQW IURP WD[ GHGXFWLRQV JLYHQ WR DOO            through and including the 12th grade, wherein the arts
SDUHQWVRISXEOLFDQGSULYDWHVFKRROVWXGHQWVIRUHGXFDWLRQ                and sciences, and other forms of primary and secondary
UHODWHGH[SHQVHV86DWQ)XUWKHUXQOLNHWKH               learning are taught, and diplomas and honors therein
GHGXFWLRQVDSSURYHGLQ0XHOOHUWKHGHGXFWLRQVDWLVVXHLQ                 conferred: while maintaining a philosophy consonant
1\TXLVWZHUHQRWEDVHGRQDFWXDOH[SHQVHVLQFXUUHG,QVWHDG              with that of the network of the Sacred Heart schools of
WKHGHGXFWLEOHDPRXQWVZHUHHVWLPDWHGDQGGHVLJQHGWRHTXDO                which it is a member." (J.A. at 66.) The Academy’s
WKHGROODUDPRXQWRIWKHGLUHFWDLGLQWKHIRUPRIWXLWLRQJUDQWV          curriculum and requirements provides that
DYDLODEOH RQO\ WR ORZ LQFRPH IDPLOLHV  ,G  7KH &RXUW
FRQFOXGHGWKDWWKHVHJUDQWVGLGQRWWDNHWKHIRUPRIRUGLQDU\                [e]very student at [the Academy] receives intensive
WD[EHQHILWVDQGFRQVWLWXWHGGLUHFWDLGWRUHOLJLRXVVFKRROV                training in the basic academic skills of English,
                                                                             Mathematics, History, Foreign Language and
  ,Q+HUQDQGH]Y&RPPLVVLRQHURI,QWHUQDO5HYHQXH                      Science. Art, Music, Drama, Forensics, Theology
86    WKH &RXUW KHOG SURYLVLRQV RI WKH              and Computer Science are essential parts of this
,QWHUQDO5HYHQXH&RGHSHUPLWWLQJIHGHUDOWD[SD\HUVWRGHGXFW                 program. [The Academy] offers each student a full
JLIWV RU FRQWULEXWLRQV PDGH WR D YDULHW\ RI FKDULWDEOH               Physical Education Program designed to develop a
RUJDQL]DWLRQV LQFOXGLQJ SXUHO\ UHOLJLRXV JURXSV GLG QRW               sense of sportsmanship, a respect for physical fitness
YLRODWHWKH(VWDEOLVKPHQW&ODXVH,Q+HUQDQGH]PHPEHUVRI                  and an awareness of the enjoyment derived from
WKH &KXUFK RI 6FLHQWRORJ\ FRQWHQGHG WKDW WKH )LUVW                    athletic endeavors.
$PHQGPHQW SUHYHQWHG WKH ,56 IURP GHHPLQJ REOLJDWRU\
SD\PHQWVIRUDWWHQGDQFHRI³DXGLWLQJVHVVLRQV´DVVRPHWKLQJ                (J.A. at 154.) A review of the course descriptions and the
RWKHU WKDQ D FKDULWDEOH FRQWULEXWLRQ  ,G DW   7KH ,56     subjects covered for each of the courses offered at the
FRQWHQGHG WKDW D PDQGDWRU\ SD\PHQW WR WKH FKXUFK IRU               Academy, with the exception of the Religion
DXGLWLQJDQGWUDLQLQJZDVQRWDJLIWEXWUDWKHUDTXLGSURTXR            Department, demonstrates that the Academy does not
SD\PHQWIRUVHUYLFHVUHFHLYHGDQGWKHUHIRUHQRWGHGXFWDEOH                interject religion into every aspect of its curriculum.
   6WHHOHHWDOY,QGXVWULDO               1RV      1RV                  6WHHOHHWDOY,QGXVWULDO   
     'HY%GHWDO                                                            'HY%GHWDO

institution based upon the fact that it did not impose religious   7KH&KXUFKRI6FLHQWRORJ\FRQWHQGHGWKDWWKHGLVDOORZDQFH
qualifications on its faculty and staff and given that the         RI VXFK SD\PHQWV DV FKDULWDEOH GHGXFWLRQV YLRODWHG WKH
percentage of the student body roughly reflected the same          (VWDEOLVKPHQW &ODXVH LQWHU DOLD E\ FUHDWLQJ H[FHVVLYH
percentage of Baptists in the area. Unlike the college in Hunt,    HQWDQJOHPHQWEHWZHHQFKXUFKDQGVWDWH7KH6XSUHPH&RXUW
which did not hire faculty on the basis of religion, apart from    IRXQGQRH[FHVVLYHHQWDQJOHPHQWDQGLQODQJXDJHSHUWLQHQW
those teaching in the theology departments, Lipscomb               WRWKHLVVXHEHIRUHWKLV&RXUWVWDWHGWKDW³URXWLQHUHJXODWRU\
requires that its faculty be members in good standing of the       LQWHUDFWLRQZKLFKLQYROYHVQRLQTXLULHVLQWRUHOLJLRXVGRFWULQH
Churches of Christ. Further, the fact that the student body at     QRGHOHJDWLRQRIVWDWHSRZHUWRDUHOLJLRXVERG\DQG
Lipscomb is largely affiliated with the Churches of Christ         QR µGHWDLOHG PRQLWRULQJ DQG FORVH DGPLQLVWUDWLYH FRQWDFW¶
reflects Lipscomb’s placement of religious restrictions on         EHWZHHQVHFXODUDQGUHOLJLRXVERGLHVGRHVQRWRILWVHOI
student admissions.                                                YLRODWH WKH QRQHQWDQJOHPHQW FRPPDQG´  ,G  DW 
                                                                   LQWHUQDOFLWDWLRQVRPLWWHG
   Lipscomb is also clearly distinguishable from the Roman
Catholic colleges in Roemer, which were "characterized by a           0RVWUHFHQWO\LQ=HOPDQY6LPPRQV+DUULV86DW
high degree of institutional autonomy" from "their formal          BBB  WKH 6XSUHPH &RXUW DJDLQ GLVWLQJXLVKHG LWV
affiliation with the Roman Catholic Church." Roemer, 426           KROGLQJLQ1\TXLVW7KH=HOPDQ&RXUWIRXQGWKDWWKHVFKRRO
U.S. at 755. By contrast, Lipscomb’s "supreme purpose" is          YRXFKHUSURJUDPLQ2KLRGLGQRWYLRODWHWKH(VWDEOLVKPHQW
"to teach the Bible as the revealed will of God to man and as      &ODXVH7KH&RXUWIRXQGWKDWWKHSURJUDPZDVFRQWUROOHGE\
the only and sufficient rule of faith and practice, and to train   LWVKROGLQJVLQ0XHOOHU:LWWHUVDQG=REUHVW$VWR1\TXLVW
those who will attend in a pure Bible Christianity." Further,      WKH&RXUWKHOG
unlike the colleges in Roemer, Lipscomb does not subscribe
to the AAUP’s Statement of Principles on Academic                    7RWKHH[WHQWWKHVFRSHRI1\TXLVWKDVUHPDLQHGDQRSHQ
Freedom. Moreover, unlike the colleges in Roemer, where              TXHVWLRQLQOLJKWRIWKHVHODWHUGHFLVLRQVZHQRZKROG
attendance at religious exercises was not required and where         WKDW 1\TXLVW GRHV QRW JRYHUQ QHXWUDO HGXFDWLRQDO
spiritual development was encouraged as a "secondary                 DVVLVWDQFHSURJUDPVWKDWOLNHWKHSURJUDPKHUHRIIHUDLG
objective," Lipscomb requires attendance at religious service,       GLUHFWO\WRDEURDGFODVVRILQGLYLGXDOUHFLSLHQWVGHILQHG
placing those who fail to attend on "chapel probation," and          ZLWKRXWUHJDUGWRUHOLJLRQ
clearly promotes spiritual development as the primary              =REUHVW86DWBBB
objective of the institution. While the colleges in Roemer
gave mandatory religion and theology courses taught                  ,Q D FRQFXUULQJ RSLQLRQ LQ =HOPDQ -XVWLFH 2¶&RQQRU
"primarily by Roman Catholic clerics," those courses only          H[SODLQHGWKDWDJRYHUQPHQWSURJUDPLVQRWFRQVWLWXWLRQDOO\
supplemented "a curriculum covering ‘the spectrum of a             LQILUPVROHO\EHFDXVHDVXVWDQWLDOEHQHILWLVFRQIHUUHGRQD
liberal arts program.’" Roemer, 426 U.S. at 756. In contrast,      UHOLJLRXV RUJDQL]DWLRQ   86 DW BBB 2¶&RQQRU -
the Bible classes at Lipscomb are central to the mission of the    FRQFXUUHQFH6KHH[SODLQHG
school, and the failure to pass a Bible course results in a
student being placed on "Bible probation," which subjects the        $OWKRXJK  PLOOLRQ LV QR VPDOO VXP LW SDOHV LQ
student to dismissal from the school if he or she does not pass      FRPSDULVRQWRWKHDPRXQWRIIXQGVWKDWIHGHUDOVWDWHDQG
every Bible course taken while on Bible probation. Lipscomb          ORFDOJRYHUQPHQWVDOUHDG\SURYLGHUHOLJLRXVLQVWLWXWLRQV
thus clearly stands separate and apart from the higher
    6WHHOHHWDOY,QGXVWULDO               1RV      1RV                  6WHHOHHWDOY,QGXVWULDO   
      'HY%GHWDO                                                            'HY%GHWDO

  5HOLJLRXVRUJDQL]DWLRQVPD\TXDOLI\IRUH[HPSWLRQVIURP             these four institutions requires its students to attend
  WKH IHGHUDO FRUSRUDWH LQFRPH WD[ VHH  86&              religious services. Although all four schools require their
   F WKH FRUSRUDWH LQFRPH WD[ LQ PDQ\ 6WDWHV       students to take theology courses, the parties stipulated
  VHHHJ&DO5HY	7D[&RGH$QQG:HVW                 that these courses are taught according to the academic
  DQGSURSHUW\WD[HVLQDOO6WDWHVVHH.7XUQHU          requirements of the subject matter and the teacher's
  3URSHUW\ 7D[ ([HPSWLRQV IRU 1RQSURILWV 2FW                concept of professional standards. The parties also
  3UREDWHDQG3URSHUW\DQGFOHUJ\TXDOLI\IRUD            stipulated that the courses covered a range of human
  IHGHUDOWD[EUHDNRQLQFRPHXVHGIRUKRXVLQJH[SHQVHV              religious experiences and are not limited to courses about
   86&  D  ,Q DGGLWLRQ WKH )HGHUDO           the Roman Catholic religion. The schools introduced
  *RYHUQPHQW SURYLGHV LQGLYLGXDOV FRUSRUDWLRQV WUXVWV          evidence that they made no attempt to indoctrinate
  DQGHVWDWHVDWD[GHGXFWLRQIRUFKDULWDEOHFRQWULEXWLRQVWR         students or to proselytize. Indeed, some of the required
  TXDOLILHGUHOLJLRXVJURXSV6HHF)LQDOO\           theology courses at Albertus Magnus and Sacred Heart
  WKH)HGHUDO*RYHUQPHQWDQGFHUWDLQVWDWHJRYHUQPHQWV                are taught by rabbis. Finally, as we have noted, these
  SURYLGH WD[ FUHGLWV IRU HGXFDWLRQDO H[SHQVHV PDQ\ RI        four schools subscribe to a well-established set of
  ZKLFKDUHVSHQWRQHGXFDWLRQDWUHOLJLRXVVFKRROV6HH            principles of academic freedom, and nothing in this
  HJ  $ +RSH WD[ FUHGLW 0LQQ6WDW          record shows that these principles are not in fact
  6XSS                                                        followed. In short, the evidence shows institutions with
                                                                      admittedly religious functions but whose predominant
  0RVWRIWKHVHWD[SROLFLHVDUHZHOOHVWDEOLVKHGVHHHJ         higher education mission is to provide their students with
  0XHOOHU Y $OOHQ  86    XSKROGLQJ           a secular education.
  0LQQHVRWDWD[GHGXFWLRQIRUHGXFDWLRQDOH[SHQVHV:DO]
  Y7D[&RPP
QRI&LW\RI1HZ86            Id. at 686-687. Unlike Tilton, where the theology courses at
  XSKROGLQJDQH[HPSWLRQIRUUHOLJLRXVRUJDQL]DWLRQVIURP          the colleges affiliated with the Roman Catholic Church were
  1HZSURSHUW\WD[\HWFRQIHUDVLJQLILFDQWUHODWLYH         "taught according to the academic requirements and the
  EHQHILWRQUHOLJLRXVLQVWLWXWLRQV7KHVWDWHSURSHUW\WD[         teacher’s concept of professional standards," without
  H[HPSWLRQV IRU UHOLJLRXV LQVWLWXWLRQV DORQH DPRXQW WR       attempting "to indoctrinate students or to proselytize," the
  YHU\ODUJHVXPVDQQXDOO\                                         religion classes at Lipscomb are Bible classes, not theology
,GSDUDOOHOFLWDWLRQVRPLWWHG                                  classes. At Lipscomb, Bible classes are taught as "the
                                                                    revealed will of God to man and as the only and sufficient
  6LPLODU WR WKH EHQHILWV DW LVVXH LQ :DO] 0XHOOHU        rule of faith and practice, and to train those who will attend in
+HUQDQGH]DQGQRZ=HOPDQWKHERQGVDWLVVXHLQWKLVFDVH         a pure Bible Christianity, excluding from the faith all
DUHDQDORJRXVWRDQLQGLUHFWILQDQFLDOEHQHILWFRQIHUUHGE\D       opinions and philosophies of men, and from the work and
UHOLJLRXVO\QHXWUDOWD[RUGHGXFWLRQ                               worship of the church of God all human inventions and
                                                                    devices," except those that "will aid in the understanding and
'0HWKRGE\:KLFKWKH$LGLV,VVXHG                               teaching of the Scriptures."
   7KHPHWKRGE\ZKLFKWKHWD[H[HPSWERQGVDUHWREHLVVXHG         Lipscomb also clearly differs from the Baptist college in
WR/LSVFRPE8QLYHUVLW\LVVLJQLILFDQW$Q\LQVWLWXWLRQVHHNLQJ     Hunt. As already noted, the Baptist College at Charleston
D WD[ H[HPSW ERQG PXVW DUUDQJH WKH ILQDQFLQJ E\ ORFDWLQJ   was not found to be a pervasively sectarian educational
    6WHHOHHWDOY,QGXVWULDO               1RV      1RV                  6WHHOHHWDOY,QGXVWULDO   
      'HY%GHWDO                                                            'HY%GHWDO

testimony that Lipscomb instructs the faculty in the Biology        H[FOXVLYHO\SULYDWHOHQGHUVRIWKHIXQGV7KHSXUFKDVHURID
and Physics Departments to "teach creationism." By                  ERQGKDVUHFRXUVHIRUUHSD\PHQWDJDLQVW/LSVFRPE8QLYHUVLW\
Lipscomb’s own admission, the religious tenets of the               RQO\WKHKROGHURIDERQGKDVQRUHFRXUVHDJDLQVWWKH%RDUG
Churches of Christ are designed to permeate every facet of the      RU0HWURLQWKHHYHQWRIQRQSD\PHQW1RJRYHUQPHQWIXQGV
University, including classroom instruction in subjects that        DUHLQYROYHGLQWKHHQWLUHWUDQVDFWLRQ7KHLQWHUHVWSDLGWRWKH
are considered non-religious or nonsectarian.                       ERQGKROGHUVE\/LSVFRPE8QLYHUVLW\LVQRWVXEMHFWWRIHGHUDO
                                                                    VWDWHRUORFDOLQFRPHWD[HV6LQFHWKHERQGVDUHWD[H[HPSW
  Here, the record shows that Lipscomb satisfies all the            /LSVFRPE8QLYHUVLW\UHDSVWKHEHQHILWRIDORZHULQWHUHVWUDWH
elements of a sectarian educational institution profile,            WKDQWKDWSDLGWRDOHQGHUSD\LQJLQFRPHWD[HVRQWKHLQWHUHVW
conclusively demonstrating that religion pervades it to such        UHFHLYHG2QO\E\WKHSRWHQWLDOORVVRIWD[UHYHQXHGRHVWKH
an extent that "its functions are subsumed in the religious         FRQGXLWILQDQFLQJLQYROYHDQ\LPSDFWRQSXEOLFIXQGV
mission." Hunt, 413 U.S. at 743. Accordingly, there is no
genuine issue of material fact about whether Lipscomb is a             ,QLWLDOO\ZHQRWHWKDWDJRYHUQPHQWDOERG\PXVWLVVXHWKH
pervasively sectarian educational institution.                      ERQGV  :KLOH DW ILUVW EOXVK VXFK IDFW ZRXOG LQGLFDWH
                                                                    JRYHUQPHQWDO HQGRUVHPHQW RI UHOLJLRQ WKH UHDVRQ IRU WKH
Lipscomb is clearly distinguishable from educational                LVVXDQFHRIWKHERQGVE\DJRYHUQPHQWDODJHQF\VWHPVIURP
institutions found not to be pervasively sectarian                  WKHVLPSOHIDFWWKDWWKH,QWHUQDO5HYHQXH&RGHH[FOXGHVIURP
                                                                    LQFRPHWD[DWLRQRQO\LQWHUHVWSDLGRQLQGXVWULDOUHYHQXHERQGV
   As an educational institution, Lipscomb is clearly               LVVXHGDQGDSSURYHGE\DVWDWHRUORFDOJRYHUQPHQWDOXQLW
distinguishable from those higher educational institutions that     86&  I$  6XFK TXDOLI\LQJ ERQGV QHHG QRW
the Supreme Court has found not to be pervasively sectarian.        ILQDQFH D JRYHUQPHQWDO IXQFWLRQ VXFK DV ZDWHU RU VHZHU
For example, in Tilton v. Richardson, 403 U.S. 672 (1971),          OLQHVEXWPD\EHLVVXHGWRSURPRWHDYDULHW\RISXUSRVHV
the Supreme Court found that a direct federal grant awarded         LQFOXGLQJ HFRQRPLF GHYHORSPHQW DQG KLJKHU HGXFDWLRQ
pursuant to the Higher Education Facilities Act of 1963 to          )XUWKHU 7HQQHVVHH ODZ UHTXLUHV VXFK ERQGV VHUYH WKH
four colleges and universities affiliated with the Roman            ³IXUWKHUDQFHRIWKHHGXFDWLRQDOSXUSRVHVRIVXFKLQVWLWXWLRQ
Catholic Church for the construction of academic facilities         LQFOXGLQJEXWQRWOLPLWHGWRFODVVURRPODERUDWRU\KRXVLQJ
devoted to secular purposes did not violate the Establishment       DGPLQLVWUDWLYHSK\VLFDOHGXFDWLRQDQGPHGLFDOUHVHDUFKDQG
Clause, except for the section of the Act that limited federal      WUHDWPHQW IDFLOLWLHV´  7HQQ &RGH $QQ  
interest in the facilities to a period of twenty years because it   $YLL
allowed the unconstitutional contribution of valuable property
to a religious institution, and could be "used to promote              7KH IHGHUDO JRYHUQPHQW KDV FRQWLQXRXVO\ SURYLGHG DQ
religious interests." 403 U.S. at 683. The colleges in Tilton       H[HPSWLRQIRULQWHUHVWRQERQGVLVVXHGE\RURQEHKDOIRI
were described in the following terms:                              VWDWHVDQGORFDOLWLHVVLQFHWKHLQFHSWLRQRIDIHGHUDOLQFRPH
                                                                    WD[LQ7DULII$FWRI3XE/1RFK
  All four schools are governed by Catholic religious               6WDW$OWKRXJKVWDWHVDQGORFDOLWLHVILUVWWRRNDGYDQWDJH
  organizations, and the faculties and student bodies at            RIWKLVH[FHSWLRQE\LVVXLQJJHQHUDOREOLJDWLRQERQGVWKH\
  each are predominantly Catholic. Nevertheless, the                ODWHULVVXHGUHYHQXHERQGVWRKHOSILQDQFHSULYDWHEXVLQHVV
  evidence shows that non-Catholics were admitted as                DFWLYLWLHVIRUWKHRVWHQVLEOHSXUSRVHRISURPRWLQJHFRQRPLF
  students and given faculty appointments. Not one of               JURZWK  6WXDUW & -RKQVRQ 0XOWL)DPLO\ +RXVLQJ %RQGV
       6WHHOHHWDOY,QGXVWULDO                            1RV           1RV                  6WHHOHHWDOY,QGXVWULDO   
         'HY%GHWDO                                                                              'HY%GHWDO

&DQWKH7D[&RGH3URYLGHDQ(IILFLHQWDQG(IIHFWLYH/RZ                                 Gospels, The Church, Old Testament, and Defense of the
,QFRPH +RXVLQJ 3URJUDP  9D 7D[ 5HY                                Faith. According to Lipscomb, the Bible is the inspired word
 FLWDWLRQV RPLWWHG &RQJUHVV SURYLGHG IRU DQ                               of God, and students are encouraged to apply Biblical
H[HPSWLRQIURPLQFRPHWD[DWLRQIRULQGXVWULDOUHYHQXHERQGV                              principles in conducting the affairs of their personal and
LVVXHGLQFRQQHFWLRQZLWKDSURMHFWLQWHQGHGWREHQHILWDORFDO                          professional lives. Students are also required to pass Bible
HFRQRP\  7KH ,QWHUQDO 5HYHQXH 6HUYLFH H[SOLFLWO\                                  courses, and the failure to do so results in being placed on
OHJLWLPL]HGWKLVSUDFWLFHLQ5HY5XO                              "Bible probation," which could lead to expulsion. From 1988
&%6XFKERQGVKDYHEHHQW\SLFDOO\LVVXHGE\D                             to 1992, approximately 100 students were placed on Bible
JRYHUQPHQWDODXWKRULW\HYHQWKRXJKVXFKDXWKRULW\GRHVQRW                              probation. In addition, students are required to attend chapel
DFWXDOO\ ERUURZ WKH IXQGV QRU LV VXFK DXWKRULW\ OLDEOH IRU                      every school day, and the failure to do so may lead to being
UHSD\PHQW  ³$ UHYHQXH ERQG LV UHSDLG VROHO\ IURP WKH                           placed on "chapel probation."
UHYHQXHV JHQHUDWHG E\ WKH IDFLOLWLHV FRQVWUXFWHG ZLWK ERQG
SURFHHGV,QWKHLVVXDQFHRIWKLVW\SHRIERQGWKHSROLWLFDO                             Fourth, attendance at chapel and the study of the Bible at
VXEGLYLVLRQDFWVVROHO\DVDFRQGXLWIRULVVXLQJWKHERQGV,W                          Lipscomb are an "integral part" of the religious mission of the
KDV QR REOLJDWLRQ WR XVH LWV WD[ UHYHQXHV WR ILQDQFH DQ\                       Churches of Christ. This is made clear repeatedly throughout
VKRUWIDOO´=LPPHUPDQ/LPLWLQJWKH*URZWKRI7D[([HPSW                                Lipscomb’s Faculty and Student Handbooks, as well as its
,QGXVWULDO 'HYHORSPHQW %RQGV $Q (FRQRPLF (YDOXDWLRQV                               university catalogues.
&RQJ5HVHDUFK6HUY5HS1R(
                                                                                            Fifth, religious indoctrination is a "substantial purpose" at
   ,QDGGLWLRQE\UHTXLULQJORFDOJRYHUQPHQWDODXWKRULWLHVWR                           Lipscomb. As set forth in Lipscomb’s corporate charter and
LVVXH WD[H[HPSW LQGXVWULDO UHYHQXH ERQGV &RQJUHVV                                 bylaws of the Board of Directors, "[t]he corporation was
GHOHJDWHGWRVXFKJRYHUQPHQWDOXQLWVDQHOHPHQWRIFRQWURO                               organized for the purpose of teaching the word of God and the
RYHUORFDOHFRQRPLFGHYHORSPHQW7KHUHYHQXHERQGVVHUYH                                various branches of the useful knowledge, commonly taught
DVDPHDQVRIILQDQFLQJ ORFDOSUHIHUHQFHV6HH&OD\WRQ3                              in institutions of learning for the following general purpose:
*LOOHWWH)LVFDO)HGHUDOLVPDQGWKH8VHRI0XQLFLSDO%RQG                                . . . the support of public worship, the building of churches
3URFHHGV18/5HYGLVFXVVLQJ6HFWLRQ                              and chapels and the maintenance of missionary undertakings."
RIWKH,QWHUQDO5HYHQXH&RGHZKLFKSURYLGHVDIHGHUDO                               Moreover, as the district court noted, "[t]he land on which the
WD[ H[HPSWLRQ IRU LQWHUHVW HDUQHG RQ VWDWH DQG PXQLFLSDO                         construction projects funded by the bond proceeds were
                                                                                         undertaken is subject to restrictive covenants that require that
                                                                                         the property be used exclusively to further the religious
                                                                                         mission of the institution so long as the property is owned by
                                                                                         Lipscomb." Steele v. Indus. Dev. Bd. of the Metro. Gov. of
                                                                                         Nashville and Davidson County, 117 F.Supp.2d 693, 710
                                                                                        (M.D. Tenn. 2000).
      7KH   6HUYLFH   FODVVLILHG   DV   WD[   H[HPSW   WKRVH   ERQGV   LVVXHG   E\   D

PXQLFLSDOLW\ WR ILQDQFH FRQVWUXFWLRQ RI SULYDWHO\ XVHG LQGXVWULDO SODQWV

QRWZLWKVWDQGLQJ WKH SXUSRVH IRU ZKLFK WKH\ ZHUH LVVXHG RU WKH IDFW WKDW                   Sixth, Lipscomb imposes religious restrictions on how and
WKH SURPLVH WR SD\ LV OLPLWHG WR WKH UHYHQXH WR EH GHULYHG IURP OHDVLQJ WKH              what the faculty teach. As Lipscomb acknowledges, it does
SURSHUW\ WR EH DFTXLUHG    ,W LV QRW QHFHVVDU\    WKDW WKH REOLJDWLRQ EH
D JHQHUDO RQH SOHGJLQJ WKH JHQHUDO FUHGLW RI WKH PXQLFLSDOLW\ RU WKH XVH RI
                                                                                         not subscribe to the AAUP’s Statement of Principles on
LWV WD[LQJ SRZHU                                                                       Academic Freedom. Specifically, there was unrebutted
    6WHHOHHWDOY,QGXVWULDO               1RV       1RV                         6WHHOHHWDOY,QGXVWULDO         
      'HY%GHWDO                                                                    'HY%GHWDO

Lipscomb fits the profile of a pervasively sectarian                 ERQGV)RUH[DPSOHDORFDOJRYHUQPHQWPLJKWFRQFOXGH
educational institution                                              WKDW WKH LVVXDQFH RI DQ LQGXVWULDO UHYHQXH ERQG WR D QHZ
                                                                     EXVLQHVVFRXOGJLYHDFRPSHWLWLYHGLVDGYDQWDJHWRDQH[LVWLQJ
   Viewing the undisputed facts, the district court properly         EXVLQHVVZKLFKKDGQRWUHFHLYHGVXFKFRQGXLWILQDQFLQJDQG
concluded that Lipscomb is, as a matter of law, a pervasively        UHVXOWLQHFRQRPLFGLVSODFHPHQWUDWKHUWKDQGHYHORSPHQW
sectarian educational institution. First, the record indicates
that Lipscomb places religious restrictions on admission, and           ,WLVFOHDUIURPWKHUHFRUGWKDWLQGXVWULDOUHYHQXHERQGVDUH
that more than 70% of the student body belongs to the                LVVXHGWRDZLGHYDULHW\RIEXVLQHVVHVVFKRROVXQLYHUVLWLHV
Churches of Christ. Lipscomb also places religious                   FKDULWLHVDQGRWKHURUJDQL]DWLRQV,WLVZLWKRXWTXHVWLRQWKDW
restrictions on faculty and staff appointments, requiring that       D UHOLJLRXV RUJDQL]DWLRQ PD\ UHFHLYH ³JHQHUDO JRYHUQPHQW
all personnel, with limited exceptions, be members in good           EHQHILWV´FRQVLVWHQWZLWKWKH(VWDEOLVKPHQW&ODXVH=REUHVW
standing of the Churches of Christ. Specifically, all members        Y&DWDOLQD)RRWKLOOV6FK'LVW86$VWKH
of Lipscomb’s faculty and staff are expected to attend daily         6XSUHPH&RXUWQRWHGLQ:LGPHUY9LQFHQW86
chapel and adhere to church doctrines. Further, faculty                 ³,I WKH (VWDEOLVKPHQW &ODXVH EDUUHG WKH
members are contractually bound to promote the beliefs of the        H[WHQVLRQRIJHQHUDOEHQHILWV WRUHOLJLRXVJURXSVµDFKXUFK
Churches of Christ, both in and out of the classroom, and if         FRXOGQRWEHSURWHFWHGE\WKHSROLFHDQGILUHGHSDUWPHQWVRU
any member leaves the church, it is an immediate ground for          KDYHLWVSXEOLFVLGHZDONNHSWLQUHSDLU¶´FLWLQJ5RHPHUY%G
termination of employment. As noted by the district court,           RI3XE:RUNV86:HFRQFOXGHWKDW
Lipscomb also reserves the right under Title VII of the Civil        WKH LVVXDQFH RI WD[ H[HPSW ERQGV RQ D QHXWUDO EDVLV LV WKH
Rights Act of 1964 (as amended) to discriminate, "where it is        FRQIHUHQFHRIDJHQHUDOO\DYDLODEOHJRYHUQPHQWDOEHQHILW
necessitated by the specific religious tenets held by the
institution."
   Second, Lipscomb enforces obedience to its religious
dogma, directing that the Bible be taught "every school day
to every student enrolled . . . by teachers who are sound in the
faith and faithful in their lives to its sacred truths." According       
                                                                           $FFRUGLQJ WR WKH 6HQDWH &RPPLWWHH RQ )LQDQFH 6 5HS 1R 
to Lipscomb, its "supreme purpose" is "to teach the Bible as         WK &RQJ G 6HVV   WKH SXEOLF QRWLFH DQG DSSURYDO
the revealed will of God to man and as the only and sufficient       UHTXLUHPHQWV ZHUH HQDFWHG WR KHOS HOLPLQDWH LQDSSURSULDWH XVHV RI WD[
rule of faith and practice, and to train those who will attend in    H[HPSW ILQDQFLQJ DQG WR KHOS UHVWRUH WKH EHQHILW RI WD[H[HPSW ILQDQFLQJ
a pure Bible Christianity."                                          IRU WUDGLWLRQDO JRYHUQPHQWDO SXUSRVHV :KLOH DFNQRZOHGJLQJ WKDW VWDWH
                                                                     DQG ORFDO JRYHUQPHQWV DUH EHVW VXLWHG WR GHWHUPLQH WKH DSSURSULDWH XVHV
                                                                     RI LQGXVWULDO GHYHORSPHQWV ERQGV WKH FRPPLWWHH FRQFOXGHG WKDW LQGXVWULDO
  Third, Lipscomb requires its students to participate in daily      GHYHORSPHQW ERQGV VHUYH D OHJLWLPDWH SXUSRVHV RQO\ LI D WKH DIIHFWHG
Bible study and attendance at chapel. According to                   SXEOLF KDV DQ RSSRUWXQLW\ WR FRPPHQW RQ WKH XVH RI WD[H[HPSW ILQDQFLQJ
Lipscomb, "[t]he university has no authority to suspend [the         IRU SDUWLFXODU IDFLOLWLHV DQG E DIWHU WKDW LQSXW WKH HOHFWHG UHSUHVHQWDWLYHV
daily Bible] requirement for any student." As the district           RI WKH JRYHUQPHQWDO XQLW GHWHUPLQH WKDW WKHUH ZLOO EH VXEVWDQWLDO SXEOLF
court found, all students must take at least one Bible class         EHQHILW IURP LVVXLQJ WKH ERQGV +5 &RQI 5HS 1R  WK &RQJ G
                                                                     6HVV    &%  %DVHG RQ WKLV OHJLVODWLYH KLVWRU\
every day of each semester and are required to take at least         0HWUR KDV FOHDUO\ IXOILOOHG LWV REOLJDWLRQ XQGHU  I WR DSSURYH D ERQG
one course from each of the following four categories: The           LVVXH WKDW PHHWV WKH SXEOLF FULWHULD
   6WHHOHHWDOY,QGXVWULDO                   1RV     1RV                 6WHHOHHWDOY,QGXVWULDO   
     'HY%GHWDO                                                              'HY%GHWDO

(3ULPDU\3XUSRVHDQG(IIHFWRIWKH3URJUDP                         Circuit identified four "general areas of inquiry" in
                                                                      determining whether a school is pervasively sectarian:
  ,QKHUFRQFXUUHQFHLQ=HOPDQ-XVWLFH2¶&RQQRUUHDIILUPHG           "(1) does the college mandate religious worship; (2) to what
WKDWWKHPRGLILHG/HPRQ7HVWLVVWLOODFHQWUDOWRROLQDQDO\VLV      extent do religious influences dominate the academic
RI(VWDEOLVKPHQW&ODXVHFDVHVQRWLQJ                                 curriculum, (3) how much do religious preferences shape the
                                                                      college’s faculty hiring and student admission processes, and
  $VRULJLQDOO\IRUPXODWHGDVWDWXWHSDVVHGWKLVWHVWRQO\LI        (4) to what degree does the college enjoy ‘institutional
  LWKDGDVHFXODUOHJLVODWLYHSXUSRVHLILWVSULQFLSDORU        autonomy’ apart from the church with which it is affiliated."
  SULPDU\ HIIHFW ZDV RQH WKDW QHLWKHU DGYDQFH>G@ QRU         Id. at 163. Although the Fourth Circuit asserted that a college
  LQKLELW>HG@UHOLJLRQDQGLILWGLGQRWIRVWHUDQH[FHVVLYH       is not pervasively sectarian unless it possesses a "great many"
  JRYHUQPHQW HQWDQJOHPHQW ZLWK UHOLJLRQ  /HPRQ Y             of the characteristics identified in the four-factor test, 159
  .XUW]PDQ  86    LQWHUQDO              F.3d at 163, there is nothing clearly stated in prior Supreme
  TXRWDWLRQ PDUNV RPLWWHG  ,Q $JRVWLQL Y )HOWRQ        Court precedent to the effect that a pervasively sectarian
  86     ZH IROGHG WKH                 instruction must possess "a great many" of the relevant
  HQWDQJOHPHQWLQTXLU\LQWRWKHSULPDU\HIIHFWLQTXLU\7KLV          characteristics; rather, the focus of the inquiry is whether
  PDGH VHQVH EHFDXVH ERWK LQTXLULHV UHO\ RQ WKH VDPH
  HYLGHQFHVHHLELGDQGWKHGHJUHHRIHQWDQJOHPHQWKDV             religion so permeates the secular education functions
  LPSOLFDWLRQVIRUZKHWKHUDVWDWXWHDGYDQFHVRULQKLELWV             provided by a religious-affiliated educational institution that
  UHOLJLRQ VHH /\QFK Y 'RQQHOO\  86            its religious and secular educational functions are in fact
  2
&21125-FRQFXUULQJ7KHWHVWWRGD\LV                inseparable. Further, I take issue with the statement by the
  EDVLFDOO\ WKH VDPH DV WKDW VHW IRUWK LQ 6FKRRO 'LVW RI   Fourth Circuit in Columbia Union I that "because the
  $ELQJWRQ 7RZQVKLS Y 6FKHPSS  86                Supreme Court has never held any institution of higher
   FLWLQJ (YHUVRQ Y %RDUG RI (G RI (ZLQJ        education to be ‘pervasively sectarian,’ we lack even a clear
  860F*RZDQY0DU\ODQG86               ‘general picture’ of a ‘pervasively sectarian’ college or
  RYHU\HDUVDJR                                         university." 159 F.3d at 163. In my view, the general profile
                                                                      of a pervasively sectarian institution is not as difficult to
=HOPDQ  86 BBB  2¶&RQQRU - FRQFXUULQJ           discern from Supreme Court jurisprudence as the Fourth
RSLQLRQSDUDOOHOFLWDWLRQVRPLWWHG                                Circuit purports it to be. Although the Fourth Circuit
                                                                      correctly recognized that "[n]either the Supreme Court, nor
   $V WR WKH SULPDU\ SXUSRVH LQGXVWULDO UHYHQXH ERQGV         any circuit court to our knowledge, has ever found a college
DGYDQFHDFOHDUJRYHUQPHQWDOVHFXODULQWHUHVWLQSURPRWLQJ           to be pervasively sectarian," id. at 169, it is clear that the
HFRQRPLF DQG HGXFDWLRQDO GHYHORSPHQW  6XFK FRQGXLW             Supreme Court certainly left open this possibility. See Hunt,
ILQDQFLQJDOVRSURPRWHVHFRQRPLFGHYHORSPHQWWKRXJKWKH               413 U.S. at 743 (citing Tilton v. Richardson, 403 U.S. 672,
XQGHUZULWLQJ RI MRESURGXFLQJ FRQVWUXFWLRQ SURMHFWV DW           682 (1971)); see also Va. Coll. Bldg. Auth. v. Lynn, 260 Va.
FROOHJHVDQGXQLYHUVLWLHV,QWXUQDPRUHHGXFDWHGSRSXODFH         608, 538 S.E.2d 682 (Va. 2000) (applying the elements of the
LV EHWWHU SRVLWLRQHG WR JHQHUDWH QHZ GHYHORSPHQW DQG           Roemer test to find that Regent University, created under the
HFRQRPLFRSSRUWXQLW\,QDFDVHLQYROYLQJLQGXVWULDOUHYHQXH         auspices of the Christian Broadcasting Network, Inc., is a
ERQGVIRUDSULYDWHUHOLJLRXVKLJKVFKRROWKLV&RXUWKHOGLQ         pervasively sectarian institution).
-RKQVRQY(FRQRPLF'HYHORSPHQW&RUS)GDW
    6WHHOHHWDOY,QGXVWULDO               1RV      1RV                   6WHHOHHWDOY,QGXVWULDO    
      'HY%GHWDO                                                             'HY%GHWDO

sectarian," the plurality opinion in Roemer noted that it was         $VWDWH¶VGHFLVLRQWRDVVLVWEXVLQHVVHVLQWKHLURSHUDWLRQ
necessary to "paint a general picture of the institution,             LQRUGHUWRFUHDWHDQGPDLQWDLQMREV±UHJDUGOHVVRIWKH
composed of many elements." Id. at 758. Summarizing the               W\SH RI EXVLQHVVHV ± µHYLGHQFHV D SXUSRVH WKDW LV ERWK
elements of a sectarian profile set forth in the Court’s              VHFXODUDQGXQGHUVWDQGDEOH¶0XHOOHU86DW
majority opinion in Comm. for Public Educ. and Religious              0LFKLJDQ FRXOG FRQFOXGH WKDW WKHUH LV D VWURQJ SXEOLF
Liberty v. Nyquist, 413 U.S. 756, 767-68 (1973), the plurality        LQWHUHVWLQSURPRWLQJDVVLVWLQJDQGUHWDLQLQJFRPPHUFLDO
in Roemer stated:                                                     HQWHUSULVHVERWKVHFWDULDQDQGQRQVHFWDULDQ
  The elements of the "profile" were that the schools                 $VWRWKHSURJUDP¶VSULPDU\HIIHFWWD[IUHHUHYHQXHERQGV
  placed religious restrictions on admission and also               KDYHQHLWKHUWKHHIIHFWRIDGYDQFLQJRULQKLELWLQJUHOLJLRQRU
  faculty appointments; that they enforced obedience to             DV -XVWLFH 2¶&RQQRU KDV ³SXW LW RI µHQGRUV>LQJ@ RU
  religious dogma; that they required attendance at                 GLVDSSURY>LQJ@    UHOLJLRQ¶´  =HOPDQ  86 DW BBB
  religious services and the study of particular religious          2¶&RQQRU - FRQFXUUHQFH FLWLQJ /\QFK Y 'RQQHOO\ 
  doctrine; and that they were an ‘integral part’ of the            86DWFRQFXUULQJRSLQLRQ0HWUR¶VSURJUDP³DVLQ
  religious mission of the sponsoring church; that they had         0XHOOHUµ>@LVPDGHDYDLODEOHJHQHUDOO\ZLWKRXWUHJDUGWRWKH
  religious indoctrination as a ‘substantial purpose’; and          VHFWDULDQQRQVHFWDULDQ RU SXEOLFQRQSXEOLF QDWXUH RI WKH
  that they imposed religious restrictions on how and what          LQVWLWXWLRQ EHQHILWWHG¶´   =HOPDQ  86 DW BBB FLWLQJ
  the faculty could teach.                                          0XHOOHU86DW

Roemer, 426 U.S. at 753 n. 18 (citing Nyquist, 413 U.S. at            7KHHIIHFWRI0HWUR¶VSURJUDPLVHFRQRPLFDQGHGXFDWLRQDO
767-68).                                                            GHYHORSPHQW0DQ\VWDWHVDQGORFDOJRYHUQPHQWVKDYHXVHG
                                                                    LQGXVWULDO UHYHQXH ERQGV WR HQWLFH QHZ RU H[SDQGHG
   In light of the views expressed in the majority opinions in      PDQXIDFWXULQJFRPPHUFLDODQGHGXFDWLRQDOSURMHFWV7KHVH
Hunt and Nyquist, the proper starting point for evaluating the      SURMHFWV SULYDWHO\ RZQHG DUH QRW ILQDQFHG ZLWK GLUHFW
Establishment Clause challenge in this case is to adopt the         JRYHUQPHQWIXQGLQJEXWDUHJLYHQSUHIHUHQWLDOWD[WUHDWPHQW
profile for a pervasively sectarian educational institution         WKURXJKFRQGXLWILQDQFLQJ/LSVFRPE8QLYHUVLW\VHHNVWKH
stated by the plurality in Roemer, as this most closely adheres     VDPHW\SHRIILQDQFLQJIRUWKHH[SDQVLRQRILWVIDFLOLWLHVDV
to Supreme Court precedent expressed in majority opinions           FRXOG EH VRXJKW E\ :DOPDUW 6HDUV RU HGXFDWLRQDO
on this topic. See Agostini, 521 U.S. at 237 (noting that "the      LQVWLWXWLRQV  7KH /RDQ $JUHHPHQW EHWZHHQ WKH %RDUG DQG
Court of Appeals should follow the case which directly              /LSVFRPE8QLYHUVLW\VSHFLILFDOO\SURKLELWVLWIURPXVLQJDQ\
controls, leaving to this Court the prerogative of overruling its   ERQGILQDQFHGIDFLOLWLHVIRUUHOLJLRXVSXUSRVHV7KHSURMHFWV
own decisions").                                                    /LSVFRPE8QLYHUVLW\VHHNVWRILQDQFHZRXOGSURYLGHQROHVV
                                                                    HFRQRPLF GHYHORSPHQW WKDQ D QHZ VWRUH RU D QHZ
  It should be noted that this approach accords with that taken     PDQXIDFWXULQJIDFLOLW\
by the Fourth Circuit in Columbia Union Coll. v. Clarke, 159
F.3d 151 (4th Cir. 1998) ("Columbia Union I"), which                  )XUWKHU DV LQ WKH VFKRRO IXQGLQJ SURJUDP WKH 6XSUHPH
adopted a four-factor test that is essentially a restatement of     &RXUW XSKHOG LQ =HOPDQ 0HWUR¶V LQGXVWULDO UHYHQXH ERQG
the Supreme Court’s profile of a pervasively sectarian              SURJUDPGRHVQRWSUHVHQWWKHSHUFHSWLRQRIHQGRUVHPHQWWR
educational institution. In Columbia Union I, the Fourth            WKHUHDVRQDEOHREVHUYHU³µ>7@KHUHDVRQDEOHREVHUYHULQWKH
    6WHHOHHWDOY,QGXVWULDO                  1RV       1RV                  6WHHOHHWDOY,QGXVWULDO   
      'HY%GHWDO                                                                'HY%GHWDO

HQGRUVHPHQWLQTXLU\PXVWEHGHHPHGDZDUH¶RIWKHµKLVWRU\                   Aid normally may be thought to have a primary effect
DQGFRQWH[W¶XQGHUO\LQJDFKDOOHQJHGSURJUDP´=HOPDQ               of advancing religion when it flows to an institution in
86DWBBBFLWLQJ*RRG1HZV&OXEY0LOIRUG&HQWUDO6FKRRO              which religion is so pervasive that a substantial portion
86$VWKH=HOPDQ&RXUWVWDWHG                     of its functions are [sic] subsumed in the religious
                                                                          mission or when it funds a specifically religious activity
  $Q\REMHFWLYHREVHUYHUIDPLOLDUZLWKWKHIXOOKLVWRU\DQG               in an otherwise substantially secular setting.
  FRQWH[WRIWKH2KLRSURJUDPZRXOGUHDVRQDEOHO\YLHZLW
  DV RQH DVSHFW RI D EURDGHU XQGHUWDNLQJ WR DVVLVW SRRU        Id. at 743. The Court in Hunt concluded that the aid did not
  FKLOGUHQ LQ IDLOHG VFKRROV QRW DV DQ HQGRUVHPHQW RI          go to a pervasively sectarian institution, nor to fund
  UHOLJLRXVVFKRROLQJLQJHQHUDO                                       specifically religious activities, and thus would not "place the
                                                                        Authority in the position of providing aid to the religious as
=HOPDQ86DWBBB                                                opposed to the secular activities." Id. at 744. Although Hunt
                                                                        did not outline a test for identifying a pervasively sectarian
   6LPLODUO\ LQ WKH LQVWDQW FDVH WKH REMHFWLYH REVHUYHU RI    institution, the Court found that the Baptist college in
0HWUR¶VLQGXVWULDOUHYHQXHERQGSURJUDPNQRZLQJWKHKLVWRU\            question was not pervasively sectarian inasmuch as "there are
DQGFRQWH[WRIWKLVSURJUDPZRXOGUHDVRQDEO\YLHZLWDVRQH
DVSHFW RI D EURDGHU XQGHUWDNLQJ WR ILQDQFH HFRQRPLF              no religious qualifications for faculty membership or student
GHYHORSPHQWQRWDVDQHQGRUVHPHQWRIUHOLJLRXVVFKRROLQJLQ            admission, and that only 60% of the College student body is
JHQHUDO0HWURQRPRUHHQGRUVHG/LSVFRPE8QLYHUVLW\WKDQ               Baptist, a percentage roughly equivalent to the percentage of
LWGLG:DO0DUWLQLVVXLQJLQGXVWULDOUHYHQXHERQGV                    Baptists in that area of South Carolina." 413 U.S. at 743-44.

,9&21&/86,21                                                           Notwithstanding the absence in Hunt of an explicit test for
                                                                        identifying a pervasively sectarian educational institution, the
   %HFDXVHWKHSURSRVHGLVVXDQFHRILQGXVWULDOUHYHQXHERQGV            plurality opinion in Roemer v. Bd. of Public Works of Md.,
WR/LSVFRPE8QLYHUVLW\LVSDUWRIDQHXWUDOSURJUDPWREHQHILW          426 U.S. 736 (1976) set forth a profile of a pervasively
HGXFDWLRQLQFOXGLQJWKDWSURYLGHGE\VHFWDULDQLQVWLWXWLRQV           sectarian educational institution for evaluating Establishment
DQGFRQIHUVDWEHVWRQO\DQLQGLUHFWEHQHILWWRWKHVFKRROZH          Clause claims. In Roemer, the Court considered an
KROGWKDWWKHLVVXDQFHRIWKHERQGVGRHVQRWYLRODWHWKH)LUVW          Establishment Clause challenge to the constitutionality of a
$PHQGPHQW                                                              Maryland statute providing public aid in the form of grants
                                                                        ("Sellinger grants") to colleges affiliated with the Roman
  ,Q VXP WKH QDWXUH RI WKH LQVWLWXWLRQ LV QRW WKH UHOHYDQW   Catholic Church. In Roemer, the plurality noted that "the
LQTXLU\LQWKHVSHFLDOW\SHRIDLGDWLVVXHLQWKLVDSSHDO7KH        focus of the debate" concerned whether the grant program had
QDWXUHRIWKHDLGFRQIHUUHGE\WKHWD[IUHHUHYHQXHERQGVLV            the primary effect of advancing religion and creating
QRWGLUHFWDLG,QVWHDGLWLVDQDORJRXVWRDQLQGLUHFWILQDQFLDO      excessive church-state entanglement. As to the primary-effect
EHQHILW FRQIHUUHG E\ D UHOLJLRXVO\ QHXWUDO WD[ RU FKDULWDEOH    question, the plurality in Roemer noted that "Hunt requires (1)
GHGXFWLRQ DQG LV LQGLVWLQJXLVKDEOH IURP WKDW H[SUHVVO\            that no state aid at all go to institutions that are so
DSSURYHGLQ:DO]VXSUD7KHIXQGLQJYHKLFOHLVDYDLODEOHRQ          ‘pervasively sectarian’ that secular activities cannot be
DQHXWUDOEDVLV1RJRYHUQPHQWIXQGVZLOOEHH[SHQGHG1RU             separated from sectarian ones, and (2) that if secular activities
GRHVDQ\KROGHURIDERQGKDYHUHFRXUVHDJDLQVWWKH%RDUGRU            can be separated out, they alone may be funded." Id. at 755.
0HWUR LQ WKH HYHQW RI QRQSD\PHQW  7KH EHQHILW WR EH         In determining whether an institution was "pervasively
    6WHHOHHWDOY,QGXVWULDO               1RV      1RV                  6WHHOHHWDOY,QGXVWULDO   
      'HY%GHWDO                                                            'HY%GHWDO

light least favorable to the non-moving party" in granting          REWDLQHG E\ /LSVFRPE 8QLYHUVLW\ LV WKH VDPH SURYLGHG WR
summary judgment in favor of Plaintiffs. Lipscomb’s Br. at          SULYDWH FRPSDQLHV ZKLFK FUHDWH LGHQWLFDO HFRQRPLF
7, n. 4. There is no merit to this claim because the district       RSSRUWXQLWLHV  7KH FRQGXLW ILQDQFLQJ DGYDQFHV D FOHDU
court based its decision on the undisputed facts in the record,     JRYHUQPHQWDO VHFXODU LQWHUHVW LQ SURPRWLQJ HFRQRPLF
which established as a matter of law that Lipscomb is a             RSSRUWXQLW\  )LQDOO\ WKH UHYHQXH ERQG SURJUDP GRHV QRW
pervasively sectarian educational institution and that the loan     SUHVHQWWKHSHUFHSWLRQRIJRYHUQPHQWHQGRUVHPHQWRIUHOLJLRQ
transaction amounted to a direct economic benefit for
Establishment Clause purposes.                                        %DVHGRQWKHIRUHJRLQJZH5(9(56(WKHGLVWULFWFRXUW
                                                                    JUDQW RI VXPPDU\ MXGJPHQW IRU SODLQWLIIV DQG 5(9(56(
The profile of a pervasively sectarian educational                  ERWK WKH GLVWULFW FRXUW¶V GHQLDO RI VXPPDU\ MXGJPHQW IRU
institution                                                         0HWUR DQG LWV GHQLDO RI VXPPDU\ MXGJPHQW WR /LSVFRPE
                                                                    8QLYHUVLW\
  In evaluating whether Lipscomb is a pervasively sectarian
institution, our attention should be directed in the first
instance to Hunt v. McNair, 413 U.S. 734 (1973), since it is
the only case dealing with the precise issue at hand that
yielded a majority opinion. In Hunt, the Supreme Court also
addressed the issue of state aid to a religious school in a
challenge to the validity of the South Carolina Educational
Facilities Authority Act ("the Act"), under which revenue
bonds were issued to the Baptist College at Charleston, South
Carolina, a Baptist-affiliated college. Through the issuance
of the revenue bonds, the Act provided assistance to higher
educational institutions in constructing and financing projects,
such as buildings, facilities, and site preparation, specifically
excepting "any facility used or to be used for sectarian
instruction or as a place of religious worship nor any facility
which is used or to be used primarily in connection with any
part of the program of a school or department of divinity for
any religious denomination." Id. at 736.
   Applying the factors set forth in Lemon, the Court in Hunt
held that the Act did not violate the Establishment Clause,
finding in pertinent part that the statute did not have the
primary effect of advancing or inhibiting religion insofar as
the college did not have a significant sectarian orientation and
the projects were limited to those with a secular purpose. In
Hunt, the Supreme Court noted:
    6WHHOHHWDOY,QGXVWULDO               1RV      1RV                 6WHHOHHWDOY,QGXVWULDO   
      'HY%GHWDO                                                           'HY%GHWDO

                      BBBBBBBBBBBBBBBB                                 On appeal, Lipscomb first argues that the district court’s
                                                                    grant of summary judgment in favor of Plaintiffs was
                          ',66(17                                   erroneous because it rested upon a finding that Lipscomb is
                      BBBBBBBBBBBBBBBB                              a pervasively sectarian educational institution. According to
                                                                    Lipscomb, "whether an institution is ‘pervasively sectarian’
  &/$ &LUFXLW -XGJH GLVVHQWLQJ  %HFDXVH 'DYLG             is no longer a factor to be considered by the courts in these
/LSVFRPE 8QLYHUVLW\ ³/LSVFRPE´ LV LQGLVSXWDEO\ D             kinds of cases." Lipscomb’s Br. at 7. However, as the
³SHUYDVLYHO\ VHFWDULDQ´ HGXFDWLRQDO LQVWLWXWLRQ DQG EHFDXVH    majority opinion recognizes, the pervasively sectarian test has
WKHORZLQWHUHVWORDQWR/LSVFRPEWKURXJKWKHLVVXDQFHRIWKH       not been abandoned. In Johnson v. Econ. Dev. Corp. of
WD[H[HPSWERQGVE\WKH,QGXVWULDO'HYHORSPHQW%RDUG³WKH          County of Oakland, 241 F.3d 501, 510 n. 2 (6th Cir. 2001),
%RDUG´DPRXQWHGWRDGLUHFWHFRQRPLFEHQHILWLQYLRODWLRQRI       this Court pointed out:
WKH(VWDEOLVKPHQW&ODXVHRIWKH)LUVW$PHQGPHQWRIWKH86
&RQVWLWXWLRQ, I would find that the district court did not err in     The principle expressed in Hunt v. McNair, 413 U.S. 734
granting Plaintiffs’ cross-motion for summary judgment,               (1973), that government aid in the form of tax exempt
denying the separate motions for summary judgment filed by            revenue bonds of the type involved in this case violates
the Board and the Metropolitan Government ("Metro") and               the Establishment Clause--when provided to pervasively
entering a permanent injunction prohibiting the Board and             sectarian institutions--has not been disavowed, at least to
Metro from issuing additional tax-exempt bonds to Lipscomb            my knowledge, by any subsequent majority opinion of
or tax-exempt bonds to any pervasively sectarian institution.         the Supreme Court. Accord Agostini v. Felton, 521 U.S.
                                                                      203, 233 (1997) (recognizing that under the
  As will be conclusively demonstrated below, Lipscomb fits           Establishment Clause, the court must consider " ‘the
the profile of a pervasively sectarian educational institution        character and purposes of the institutions that are
by imposing religious restrictions on student admissions and          benefitted’ . . . (e.g., whether the religious institutions
faculty and staff appointments; enforcing obedience to its            were ‘predominantly religious’")) (citing Hunt, 413 U.S.
religious dogma, which is the "supreme purpose" of the                at 734-44).
University; requiring daily Bible study and attendance at
chapel as an integral part of its religious mission; and placing    241 F.3d at 510 n. 2 (parallel citations omitted.) Although the
religious limitations on how and what the faculty teach. The        majority notes that the Court questioned "[t]he vitality of the
low-interest loan of $15 million originated by the Board at         pervasively sectarian test" in Mitchell v. Helms, 530 U.S. 793
Lipscomb’s request constituted a direct economic benefit            (2000), we noted in Johnson that "it is Justice O’Connor’s
because it enabled Lipscomb to advance its sectarian mission        opinion [in Mitchell], which does not abolish the distinction
by funding improvements to the University. Given its                between ‘pervasively sectarian’ and ‘sectarian’ institutions
pervasively sectarian character, the direct economic benefit to     and which expressly declines to adopt Justice Thomas’
Lipscomb results in excessive governmental entanglement             expansive view, that is controlling upon this Court." Id.
with the religious mission of the University in violation of the
Establishment Clause.                                                 Alternatively, Lipscomb claims that even if the pervasive
                                                                    sectarian test remains relevant, the district court’s decision
                                                                    must be vacated and remanded for an evidentiary hearing
                                                                    because the court improperly "viewed ambiguous facts in a
    6WHHOHHWDOY,QGXVWULDO               1RV       1RV                       6WHHOHHWDOY,QGXVWULDO      
      'HY%GHWDO                                                                  'HY%GHWDO

                        DISCUSSION                                                            BACKGROUND
  At the outset, it should be noted that Plaintiffs challenge           Before addressing the substantive issues, it is helpful to
only the constitutionality of the Tennessee statute as applied,      describe in detail the nature of Lipscomb, a private, not-for-
which authorized the Board to issue tax-exempt bonds to              profit religious corporation affiliated with the Churches of
Lipscomb or any other pervasively sectarian institution.             Christ, which was founded by David Lipscomb and James
Thus, the issue squarely presented on appeal is whether the          Harding in 1891 and originally incorporated under the name
low-interest loan by the Board to Lipscomb funded through            of "The Nashville Bible School."Characterizing itself as a
the issuance of the tax-exempt bonds violates the                    "small co-educational liberal arts university" with an
Establishment Clause because Lipscomb is a pervasively               enrollment of approximately 2,500 students, Lipscomb states
sectarian educational institution and the loan amounts to            that "its primary mission has been to integrate Christian faith
direct state aid.                                                    and practice with academic excellence." Among the
                                                                     objectives of Lipscomb are "[t]o provide the very best in a
   The point of departure for analyzing whether the low-             Christian liberal arts education under the direction of
interest loan to Lipscomb through the issuance of the tax-           Christian teachers in a distinctly Christian environment . . .
exempt bonds by the Board violated the Establishment Clause          [t]o train future leaders in the church . . . [and] . . . [t]o hold
is the test set forth in Lemon v. Kurtzman, 403 U.S. 602, 612-       up Christ as the example to follow in every field of activity."
13 (1971), as refined by the Court in Agostini v. Felton, 521        (J.A. at 38, 1249.)
U.S. 203, 232-33 (1997), which merged the excessive
government entanglement prong with the "primary effect"                According to Lipscomb’s corporate charter and the bylaws
analysis. As the majority opinion notes, the Lemon test, as          of the Board of Directors,
reformulated by Agostini, continues to have vitality. See
Zelman v. Simmons-Harris, 122 S. Ct. 2460, 2476 (2002)                 The corporation was organized for the purpose of
(O’Connor, J. concurring opinion). In the present case, the            teaching the word of God and the various branches of the
question before us concerns whether the governmental action            useful knowledge, commonly taught in institutions of
satisfies the "primary effect" test. Under this test, the Court        learning for the following general purposes: the support
in Agostini stated that the governmental aid is permissible if         of any literary or scientific undertaking, as a college or
"it does not result in governmental indoctrination; define its         university with power to confer degrees, an academy, a
recipients by reference to religion; or create an excessive            debating society lyceum, the establishment of a library,
entanglement." Id. at 234. In the matter before us, the                the support of a historical society, the promotion of
specific issue is whether the governmental aid results in              painting, music and the fine arts, the support of Board of
excessive entanglement. In assessing whether there is                  Trade or Chamber of Commerce or other objects of like
excessive entanglement, the Court in Agostini stated that "we
have looked to ‘the character and purposes of the institutions
                                                                         
that are benefited, the nature of the aid that the State provides,        7KLV SRUWUD\DO RI /LSVFRPE LV ODUJHO\ EDVHG XSRQ LWV RZQ
and the resulting relationship between the government and            SXEOLFDWLRQV WKDW GDWH IURP WKH WLPH WKDW WKH %RDUG DSSURYHG /LSVFRPE¶V
religious authority.’" Id. at 232 (quoting Lemon, 403 U.S. at        UHTXHVW IRU D ORDQ ILQDQFHG E\ WKH LVVXDQFH RI  PLOOLRQ LQ WD[H[HPSW
                                                                     ERQGV ,W VKRXOG EH QRWHG WKDW IRU WKH SXUSRVHV RI GHFLGLQJ WKH LVVXH RQ
615).                                                                DSSHDO WKHUH LV QRWKLQJ LQ WKH UHFRUG WR VXJJHVW WKDW WKH FXUUHQW
                                                                     SXEOLFDWLRQV RI /LSVFRPE DUH PDWHULDOO\ GLIIHUHQW LQ DQ\ UHOHYDQW UHVSHFW
    6WHHOHHWDOY,QGXVWULDO              1RV    1RV                  6WHHOHHWDOY,QGXVWULDO   
      'HY%GHWDO                                                         'HY%GHWDO

  nature, the support of public worship, the building of         of its functions is subsumed in its religious mission, and that
  churches and chapels and the maintenance of missionary         the $15 million dollars in tax-exempt revenue bonds had the
  undertakings.                                                  impermissible effect of promoting religion as a matter of law.
                                                                 In support of their motion for summary judgment, Plaintiffs
(J.A. at 805, 829-30). To this end, the bylaws of Lipscomb       submitted a statement of the undisputed facts. Thereafter, on
state that "[t]he President, with the assistance of vice         July 3, 2000, Lipscomb submitted its verified response to
presidents and principals, shall maintain a Christian college    Plaintiffs’ statement of undisputed material facts in support of
that shall perpetuate the high Christian ideals inaugurated by   their motion for summary judgment.
Harding and Lipscomb, the founders of David Lipscomb
College, in which the Bible is made the book of most                On October 24, 2000, the district court entered a
importance." (J.A. at 830-31.)                                   memorandum and order granting Plaintiffs’ cross-motion for
                                                                 summary judgment and denying Lipscomb and Metro’s
  As noted in the President’s letter in the 1989-1990 edition    respective motions for summary judgment. The district court
of the Student Handbook: "[W]e have a sincere interest in the    also issued a permanent injunction enjoining the Board and
spiritual values of each student and faculty staff member.       Metro from issuing any additional tax-exempt revenue bonds
Lipscomb has been built on Christian ideas. Daily Bible          for the benefit of Lipscomb or any other pervasively sectarian
study and chapel provide direction but only you can make the     institution. The district court further awarded Plaintiffs’
commitment to grow closer to God." (J.A. at 293.)                nominal damages in the amount of $1.00 each and authorized
Lipscomb’s Faculty Handbook also provides:                       attorneys’ fees for Plaintiffs. Defendants then filed timely
                                                                 notices of appeal. Subsequently, Defendants filed a motion
     The mission of David Lipscomb University is to serve        to stay further proceedings on the matter of attorneys’ fee
  its students so that they may master knowledge and skills      pending this appeal. On October 31, 2000, the district court
  appropriate to them and become Christlike in attitude and      granted the motion to stay proceedings on the attorneys’ fee
  behavior.                                                      issue.
    It must be kept firmly in the consciousness of all              Metro also asked for a stay of the permanent injunction
  connected with the institution  administration, faculty,      issued by the district court enjoining the Board and the Metro
  students, and patrons  that Lipscomb is a Christian           from issuing any additional tax-exempt revenue bonds for the
  school. In the original appeal for support, written by         benefit of Lipscomb or any other pervasively sectarian
  David Lipscomb, it was made clear that the Bible was to        institution. On July 13, 2001, the district court denied
  be the foundation upon which all else would center:            Metro’s motion for a stay pending appeal. Thereafter, in a
                                                                 motion filed on August 13, 2001, Metro appealed the district
       The supreme purpose of the school shall be to             court’s denial of its motion for a stay pending appeal. In an
     teach the Bible as the revealed will of God to man          order entered on September 25, 2001, this Court denied the
     and as the only and sufficient rule of faith and            motion for a stay pending appeal.
     practice, and to train those who will attend in a pure
     Bible Christianity, excluding from the faith all
     opinions and philosophies of men, and from the
     work and worship of the church of God all human
       6WHHOHHWDOY,QGXVWULDO                    1RV         1RV                 6WHHOHHWDOY,QGXVWULDO   
         'HY%GHWDO                                                                   'HY%GHWDO

at public hearings and meetings of the Board held on April                         inventions and devices. Such other branches of
10, April 16, and May 30, 1990.$WWKHPHHWLQJV3ODLQWLIIV                      learning may be added as will aid in the
RUWKHLUUHSUHVHQWDWLYHVFRPSODLQHGWKDWWKHLVVXDQFHRIWKH                       understanding and teaching of the Scriptures and as
WD[H[HPSW ERQGV IRU /LSVFRPE SURYLGHG JRYHUQPHQWDO                           will promote usefulness and good citizenship among
VXSSRUWWRDSHUYDVLYHO\VHFWDULDQLQVWLWXWLRQLQYLRODWLRQRI                     men.
WKH(VWDEOLVKPHQW&ODXVHRIWKH)LUVW$PHQGPHQWRIWKH86
&RQVWLWXWLRQ  2Q 0D\   3ODLQWLIIV DV PXQLFLSDO               (J.A. at 1627.) (emphasis in original.) The Faculty Handbook
WD[SD\HUV FRPPHQFHG WKH LQVWDQW DFWLRQ FKDOOHQJLQJ WKH                 continues by stating,
YDOLGLW\RIWKH%RDUG¶VDFWLRQLQLVVXLQJWD[H[HPSWUHYHQXH
ERQGVIRUWKHEHQHILWRI/LSVFRPE                                                 This purpose was further set forth in the deed
                                                                                 conveying the property on Spruce Street for the use of
   Eventually, on October 9, 1998, Metro and Lipscomb                            the school as follows:
separately moved for summary judgment, alleging that the
issuance of the tax-exempt revenue bonds did not violate the                        . . . that the property shall be used for maintaining a
Establishment Clause. In support of their respective motions                     school in which, in addition to other branches of
for summary judgment pursuant to Rule 56 of the Federal                          learning, the Bible as the recorded will of God and the
Rules of Civil Procedure, both Metro and Lipscomb                                only standard of faith and practice in religion, excluding
submitted separate statements of the undisputed material facts                   all human systems and opinions and all innovations,
on October 9, 1998 and October 16, 1998, respectively.                           inventions, and devices of men from the service and
Plaintiffs responded to Defendants’ statements of the                            worship of God, shall be taught as a regular daily study
undisputed material facts and filed documents in opposition                      to all who shall attend said school and for no other
to Defendants’ motions for summary judgment. Plaintiffs                          purpose inconsistent with this object. The condition
also filed a statement of additional undisputed material facts                   being herein inserted at the request of the founders of the
in opposition to Defendants’ motions on November 9, 1998.                        proposed Bible School, the same is hereby declared
Both Defendants then responded to Plaintiffs’ statement of                       fundamental and shall adhere to the premises conveyed
additional undisputed material facts on November 20, 1998                        as an imperative restriction upon their use so long as the
and December 2, 1998, respectively.                                              same shall be owned by said Bible School, or its
                                                                                 Trustees, and to any and all property which may be
   At oral argument on May 10, 2000, the district court                          purchased with the proceeds of said premises in case of
requested that Plaintiffs submit a cross-motion for summary                      sale or reinvestment, as hereinafter provided.
judgment. Pursuant to the district court’s order, Plaintiffs
filed a motion for summary judgment on May 30, 2000,                               David Lipscomb University is not, therefore, merely an
alleging that the issuance of the tax-exempt revenue bonds to                    institution which requires every student to take a lesson
Lipscomb violated the Establishment Clause because                               in the Bible each day; this study is the wellspring from
Lipscomb is so pervasively sectarian that a substantial portion                  which the university issued.
                                                                               (J.A. at 1627-28.)
     
      7KH OHDG 3ODLQWLII +DUROG ( 6WHHOH LV QR ORQJHU D SDUW\ DV D UHVXOW
RI KLV GHDWK RQ $SULO  
   6WHHOHHWDOY,QGXVWULDO              1RV    1RV                 6WHHOHHWDOY,QGXVWULDO   
     'HY%GHWDO                                                        'HY%GHWDO

  These ideas about the central importance of the Bible are     HTXLSDQHZOLEUDU\UHQRYDWHDQGFRQYHUWWKHROGOLEUDU\LQWR
echoed throughout Lipscomb’s catalogues. For example, in        DGPLQLVWUDWLYHRIILFHVFRQVWUXFWDQLQWUDPXUDOEXLOGLQJRU
the university catalogue for 1988-1989, Lipscomb states:        VWXGHQWDFWLYLW\FHQWHUDQLQWUDPXUDOILHOG four new tennis
                                                                courts, and a baseball stadium; construct an addition to the
    The Bible has always been considered the most               Swang Business Center; make parking, landscaping and
  important area of study for all students at DLC [David        walkway improvements; and acquire computer and fiber optic
  Lipscomb College]. The founders and those who have            equipment.
  followed them have held it to be important that every
  student study the Bible in a class every day. Whatever           At a public meeting on April 10, 1990, the Board approved
  one’s major interest or life work, a thorough knowledge       Lipscomb’s request for the loan, which was financed by the
  of the biblical life principles is needed.                    issuance of $15 million in tax-exempt industrial development
                                                                bonds, pursuant to the Board’s authority under Tenn. Code
    In daily classes the Bible is taught as the inspired word   Ann. § 7-53-101(11)(A)(vii). After another public hearing on
  of God. With the Bible itself as the text, students are       May 30, 1990, the Board formally approved the issuance of
  encouraged to apply the Bible principles of right living      the bonds. On May 31, 1990, Nashville Mayor Bill Boner
  to all aspects of personal and professional life.             approved the issuance of the bonds, as required for tax-
                                                                exempt status under 26 U.S.C. § 147(f), thus certifying that
    In view of the daily Bible classes, it can be said that     the bonds served a public purpose.
  every Lipscomb graduate unofficially "majors in Bible."
  Those who formally major in Bible may give special              The tax-exempt bonds were then sold to private investors
  emphasis in one of the following areas: Biblical              (bondholders), and the proceeds from the bonds were loaned
  Languages, Missions, Preaching, Religious Education, or       to Lipscomb, pursuant to the loan documents. According to
  Youth Ministry.                                               the loan agreement, Lipscomb was not to use the project
                                                                funds for sectarian instruction or religious worship.
(J.A. at 41-42.) These points are reinforced in the 1990-1991   Lipscomb is also obligated to pay all sums due on the bonds.
university catalogue:                                           In January of 1991, the bonds were replaced by revenue
                                                                refunding bonds titled "Educational Facilities Revenue
  The Daily Bible Requirement                                   Refunding Bonds, Series 1991."
     The supreme purpose of David Lipscomb University              Defendant Sovran Bank, as trustee for the bondholders, was
  is "to teach the Bible as the revealed will of God to man     assigned the loan documents. Sovran Bank provided the
  and as the only and sufficient rule of faith and practice,    principal security for the bonds through a $15,969,453
  and to train those who will attend in a pure Bible            irrevocable letter of credit for the account of Lipscomb to
  Christianity." To help fulfill this purpose, each regular     Sovran Bank, N.A. as trustee for the bondholders. Additional
  student must be enrolled in a Bible class each school day     security was provided by a promissory note and loan
  and also attend daily chapel services.                        agreement entered into by Lipscomb and the Board.
    Every college or university has a right and even an          Plaintiffs are state and local taxpayers residing in Davidson
  obligation to be unique and distinctive based upon its        County, Tennessee, who objected to the issuance of the bonds
       6WHHOHHWDOY,QGXVWULDO                       1RV          1RV                  6WHHOHHWDOY,QGXVWULDO   
         'HY%GHWDO                                                                        'HY%GHWDO

members of the Churches of Christ, particularly during chapel                        individual purpose. Few, if any, other colleges today
service. (J.A. at 1606-07.) Moreover, while Lipscomb                                 require students to take regular daily classes in Bible
provided its students with a list of local churches in the                           study. Students who choose to attend David Lipscomb
community, it only named those affiliated with the Churches                          University should be interested and supportive of the
of Christ. (J.A. at 835-36.) Lipscomb also acknowledges that                         daily Bible requirement. The university has no authority
it prohibits students from dancing, consuming alcohol, using                         to suspend this requirement for any student.
tobacco, among other things, because it regards such conduct
as being "un-Christian conduct." (J.A. at 308-309, 835, 1191-                      (J.A. at 1253.)       Lipscomb’s 1990-91 catalogue further
92, 1472-74.)                                                                      provides:
  In response to recommendations made by the Southern                                Although the daily Bible requirement is important enough
Association of Colleges and Schools, Lipscomb undertook a                            to be listed as a separate part of each student’s academic
major development project in the early 1990s to expand and                           program, it is also considered an integral part of the general
renovate its campus to accommodate an increase in                                    education program at David Lipscomb College. No body
undergraduate enrollment to 3,000. To fund the project,                              of knowledge or study of any kind is as important as the
Lipscomb applied for a $15 million, low-interest loan from                           study of the Bible itself.
the Board.  /LSVFRPE UHTXHVWHG IXQGLQJ WR FRQVWUXFW DQG
                                                                                   (J.A. at 41, 1254.)
                                                                                     Accordingly, taking and passing a daily Bible class is a
                                                                                  "fundamental requirement for attendance" at Lipscomb. (J.A.
      The Board is a public corporation created under the authority of
Tenn. Code Ann. § 7-53-101 - § 7-53-311. Metro approved the creation               at 39-40.) As set forth in Lipscomb’s student bulletin for
of the Board by resolution as provided in Tenn. Code Ann. § 7-53-201.              1991-92:
By law, all amendments to the corporate charter of the Board must also
be approved by Metro. Tenn. Code Ann. § 7-53-204 (1985). Under the                      The Bible has always been considered the most
statute, the Board has the authority to enter into loan agreements with              important area of study for all students at David
third parties; it can sue and be sued; it can sell any of its properties; it can
issue bonds and borrow money from banks and other financial institutions             Lipscomb University. The founders, and those who have
by issuing notes. Tenn. Code Ann. § 7-53-204. In addition, the Board has             followed them, have held it to be important that every
the authority to issue tax-exempt revenue bonds for various public work              student study the Bible. Whatever their major interest or
projects, including                                                                  life work, a thorough knowledge of Biblical principles is
                                                                                     needed.
     [a]ny nonprofit educational institution in any manner related to
     or in furtherance of the educational purposes of the institution,                 In daily classes, Bible is taught as the inspired word of
     including, but not limited to classroom, laboratory, housing,
     administrative, physical education and medical research and                     God. Students are encouraged to apply the Bible
     treatment facilities.                                                           principles of right living to all aspects of personal and
                                                                                     professional life.
Tenn. Code Ann. § 7-53-101(11)(A)(vii)(1990 Supp.). After the approval
and sale of the tax-exempt bonds under the statute, the municipal
governments that approve them are not liable for repayment of the debt.
Tenn. Code Ann. § 7-53-306 (1985).
   6WHHOHHWDOY,QGXVWULDO               1RV    1RV                   6WHHOHHWDOY,QGXVWULDO    
     'HY%GHWDO                                                           'HY%GHWDO

(J.A. at 836-37, 1260.) These ideas were continually               DIWHU P\ GLVFRYHU\ GHSRVLWLRQ LQ WKH FDVH RI 6WHHOH Y
expressed in the editions of the Student Handbook from 1988        ,QGXVWULDO'HYHORSPHQW%RDUGHWDODQG,ZDVWKLQNLQJ
through 1992:                                                      DERXWWKHVHLVVXHV+HWROGKRZKHUHTXLUHGWKHVWXGHQWV
                                                                   LQKLV'DYLG/LSVFRPE8QLYHUVLW\VRFLRORJ\FODVVFDOOHG
    Because the Bible is the heart of Lipscomb’s                   ³7KH)DPLO\´WRDQVZHUDTXHVWLRQRQ(SKHVLDQV7KH
  curriculum, every regular student studies the Bible every        TXHVWLRQZDVZKHWKHUWKH\DFFHSWHGWKHGRFWULQHWKDWD
  school day. Offerings in the Department of Bible are             PDQPXVWEH³KHDG´RIWKHZLIH+HZDVVKRFNHGDQG
  arranged so that a student can, in four years, have              XSVHWWKDWRQHRIKLVVWXGHQWVKDGRQFHDFWXDOO\VDLGVKH
  exposure to the entire Bible.                                    GLGQ¶WDJUHHZLWKWKHVFULSWXUH+HFLWHGWKLVLQFLGHQWDV
                                                                   SURRIRI³WKHULVLQJWLGHRILPPRUDOLW\´+HGLGQRWVWDWH
    Any student who fails Bible is automatically placed on         ZKHWKHUKHJUDGHGWKHVWXGHQWSRRUO\
  probation for the succeeding semester. Probation must
  be removed by passing each Bible course carried during         -$DW
  the semester of probation. Failure to meet this
  requirement means that the student will be dropped at the         During the years from 1990 to1992, at the time of the
  end of the semester.                                           issuance of the bonds, more than 77% of the undergraduate
                                                                 students at Lipscomb were members of the Churches of
(J.A. at 303, 1189, 1212, 1235.) As explained by Dr. Joe Mac     Christ. (J.A. at 837, 1181.) According to the affidavit of W.
Lynn, the head of Lipscomb’s Bible Department, each student      Craig Bledsoe, the Provost at Lipscomb since 1997, 78.97%
is required to have two credit hours of Bible each semester in   of the student body indicated that they were members of the
order to graduate from Lipscomb. (J.A. at 1504-5.) From          Churches of Christ in 1991, while 71.42% of the student body
1988 until September 1992, approximately 100 undergraduate       so indicated in 1997. (J.A. at 502.) Student applications for
students were on "Bible probation." (J.A. at 834.) As noted      admission to Lipscomb during these years "required a
in the Student Handbooks, students who do not pass every         character reference from a minister, youth minister or leader
Bible course carried while on probation are subject to           at church," without specifying the denomination of the church
dismissal from the school.                                       or the religion. (J.A. at 837.) As expressed in a brochure
                                                                 from Lipscomb, "[o]ne common thread that binds students
   In addition to daily Bible study, Lipscomb also requires      together is their commitment to Christ. At Lipscomb a
every full-time student to attend chapel each school day.        student’s love for the Lord is strengthened by this special
(J.A. at 833.) As stated in Lipscomb’s Faculty Handbook:         association with other students, the majority of whom share
                                                                 the same spiritual values." (J.A. at 1635.) In his affidavit,
  Chapel                                                         Bledsoe also stated that "there are numerous other religions
                                                                 represented in the student body including, for example,
    The heart of each day’s activities at David Lipscomb         Buddhism, Lutheran, Muslim, Russian Orthodox, Hindu,
  University is the chapel service. It is here that the entire   Catholic, Mormon, Baptist, and Nazarene." (J.A. at 502). In
  Lipscomb family gains strength and inspiration for the         his supplemental affidavit, Bledsoe averred that "Lipscomb
  tasks of the day. Since attendance at chapel is                does not discriminate against students on the basis of
  compulsory for all students, it is expected that each          religion." (J.A. at 775.) Nevertheless, Dr. Sinclair testified
  faculty member will attend chapel regularly. No                in her deposition that students were pressured to become
   6WHHOHHWDOY,QGXVWULDO                  1RV     1RV                  6WHHOHHWDOY,QGXVWULDO   
     'HY%GHWDO                                                              'HY%GHWDO

-$ DW   8QGHU WKH VXEKHDGLQJ RI ³$FDGHPLF             arrangements should be made which require regular
)UHHGRP´WKH)DFXOW\+DQGERRNDGGV                                   chapel absences of one or more times each week without
                                                                       prior written approval of the dean.
     (DFKPHPEHURIWKH/LSVFRPEIDFXOW\LVFRPPLWWHG
  ERWK E\ SHUVRQDO FRQYLFWLRQ DQG E\ FRQWUDFW WR WKH         (J.A. at 1401.) (emphasis in original.) As set forth in the
  SXUSRVHVDQGLGHDOVRIWKHLQVWLWXWLRQDVVHWIRUWKE\WKH         editions of the Student Handbook from 1988 through 1992, a
  IRXQGHUVDQG%RDUGRI'LUHFWRUV:LWKLQWKLVIUDPHZRUN            student with eleven absences from chapel during a semester
  HDFKWHDFKHULVIUHHWRSXUVXHDQGWHDFKWUXWKLQKLVKHU          is placed on "chapel probation." (J.A. at 303, 1189-90, 1212-
  UHVSHFWLYH ILHOG RI OHDUQLQJ  6LQFH WUXWK LV FRQVLVWHQW   13, 1235-36.) From 1990 through 1992, an average of 40 to
  HYHU\ZKHUH WKLV EDVLF FRPPLWPHQW PDNHV SRVVLEOH              60 students were on "chapel probation" each semester. (J.A.
  DFDGHPLF IUHHGRP ZLWKRXW WKH QHFHVVLW\ RI D IRUPDO          at 833, 1463.) The Student Handbooks also provide that "[i]f
  VWDWHPHQW                                                        flagrant disregard for chapel attendance persists, a student is
                                                                     subject to immediate suspension." (J.A. at 304.) In his
(J.A. at 1305.) According to Dr. Sinclair, who has had a long        deposition, Dr. Dennis Loyd, the Dean of Students at
association with Lipscomb in addition to teaching there, the         Lipscomb, testified that every full-time student "knows he
administration at Lipscomb directed members of the faculty           goes to chapel," and that failure to do so results in dismissal.
to teach certain religious doctrines or views in courses given       (J.A. at 1455-59.)
in the Biology and Physics Departments, where faculty
members are "instructed to teach creationism." (J.A. at 1616-           As stated in the bylaws of the Board of Directors, each
17.),QKHUDIILGDYLW'U6LQFODLUDOVRVWDWHG                    director at Lipscomb must be a member of the Churches of
                                                                     Christ in good standing in the congregation. (J.A. at 110.)
       7KRVH ZKR DUH QRW IDPLOLDU ZLWK WKH FKXUFK RI     The Board of Directors elects the president to be its chief
  &KULVWKDYHGLIILFXOW\XQGHUVWDQGLQJWKHUHVWULFWLYHQDWXUH        executive officer in charge of "its business and Christian
  RILWVEHOLHIV7KH%LEOHLVWDNHQYHU\OLWHUDOO\DQGYHU\        education affairs." (J.A. at 115.) The bylaws also provide
  UHVWULFWLYHO\  )RU H[DPSOH ZRPHQ DUH QRW DOORZHG WR      that "great care should be exercised in the selection and
  KROGDQ\OHDGHUVKLSSRVLWLRQVRIDQ\NLQG:RPHQDUH              development of [] teaching personnel." (J.A. at 116.)
  QRWDOORZHGWRVSHDNLQDQ\ZRUVKLSVHUYLFH:RPHQDUH            Moreover, all personnel, with the exception of employees of
  QRWDOORZHGWROHDGVLQJLQJWRPDNHDQQRXQFHPHQWVRU              its services, building and grounds departments, shall be
  WRWHDFKLQDQ\JURXSZKHUHPHQDUHSUHVHQW:RPHQDUH            members in good standing of the Churches of Christ. (J.A. at
  QRW DOORZHG WR JR WR EXVLQHVV PHHWLQJV RI WKH FKXUFK     832.) Lipscomb also reserves the right under Title VII of the
  :RPHQKDYHQRYRWHLQDQ\PHHWLQJVZRPHQKDYHQR
  VD\LQKRZWKHPRQH\FROOHFWHG LV VSHQW:RPHQDUH              Civil Rights Act of 1964 (as amended) to discriminate,
  WDXJKWWR³EHLQVXEPLVVLRQ´DWKRPHDQGLQWKHFKXUFK            "where it is necessitated by the specific religious tenets held
                                                                     by the institution." (J.A. at 834, 1250.)
    ,QRUGHUWRVHHKRZWKLVGRFWULQHDIIHFWVWHDFKLQJ
  DQG DFDGHPLF IUHHGRP DW /LSVFRPE , UHFDOO D VSHHFK          In addition, Lipscomb President Harold Hazelip
  +ROOLV 7RGG SURIHVVRU RI WKH VRFLRORJ\ GHSDUWPHQW DW       acknowledged in his deposition testimony that all of its
  /LSVFRPEDQGDQHOGHUDWP\FKXUFKJDYHRQ1RYHPEHU                faculty must be members in good standing of the Churches of
  ,WRRNQRWHVRQLWEHFDXVHLWZDVDIHZGD\V           Christ, and that leaving the church is grounds for termination
                                                                     of employment. (J.A. at 1167, 1169.) In a letter to Nashville
    6WHHOHHWDOY,QGXVWULDO                  1RV       1RV                        6WHHOHHWDOY,QGXVWULDO        
      'HY%GHWDO                                                                      'HY%GHWDO

Mayor Boner opposing the bond issue, Norman Parks, the                  3URIHVVRUV¶³$$83´6WDWHPHQWRI3ULQFLSOHVRQ$FDGHPLF
former dean of Lipscomb, remarked:                                      )UHHGRP,QFRQWUDVW/LSVFRPE¶V)DFXOW\+DQGERRNVWDWHV
  No person can be employed at Lipscomb who is not a                        ,Q WKH ILQDO DQDO\VLV WKH ZRUWK RI DQ\ HGXFDWLRQDO
  member of the mainline Church of Christ. He cannot be                   LQVWLWXWLRQLVGHWHUPLQHGE\LWVIDFXOW\,WLVRIVSHFLDO
  a premillennialist or believe that instrumental music is                LPSRUWDQFHLQWKH&KULVWLDQXQLYHUVLW\WKDWHYHU\WHDFKHU
  acceptable for worship of God. He must believe that a                   EHILUVWGHGLFDWHGWR&KULVWDQG+LVWUXWKGHPRQVWUDWLQJ
  divorced person cannot remarry and continue in church.                  WKRVHTXDOLWLHVRIKHDUWDQGOLIHZKLFKZLOOLQVSLUH\RXQJ
  He must believe that a woman cannot teach a class in                    SHRSOHWRORYHWKH/RUGDQGVWULYHWRSOHDVH+LP7KLV
  religion to men.                                                        GHYRWLRQ PXVW EH DFFRPSDQLHG E\ VRXQG VFKRODUVKLS
                                                                          DZDUHQHVVRIVWXGHQWQHHGVDQGDGHWHUPLQHGGHVLUHWR
(J.A. at 1142.) In this regard, Dr. Lynn, the head of                     VHUYH
Lipscomb’s Bible Department, testified in his deposition that
a divorced teacher may be allowed to remain as a teacher at
the university, but "[a] person who divorces and remarries
during the [] employment relationship to [sic] the University               
would be subject to discipline or to dismissal." (J.A. at 1539.)             7KH $$83¶V SULQFLSOHV SURYLGH
According to Dr. Susan Dennison Sinclair, she was informed                  D   7HDFKHUV DUH HQWLWOHG WR IXOO IUHHGRP LQ UHVHDUFK DQG LQ WKH
by the department chairman when she was hired as an adjunct                      SXEOLFDWLRQ RI WKH UHVXOWV VXEMHFW WR WKH DGHTXDWH SHUIRUPDQFH
professor in the English Department for one semester in 1990                     RI WKHLU RWKHU DFDGHPLF GXWLHV EXW UHVHDUFK IRU SHFXQLDU\ UHWXUQ
WKDW³KHZRXOGQRWEHDOORZHGWRUHFRPPHQGPHEDVHGRQ                           VKRXOG EH EDVHG XSRQ DQ XQGHUVWDQGLQJ ZLWK WKH DXWKRULWLHV RI
YDULRXVSHUVRQDOTXHVWLRQVRQHRIWKHPEHLQJWKHIDFWWKDWP\                   WKH LQVWLWXWLRQ
KXVEDQGDQG,DWWKDWWLPHZHUHVHSDUDWHG´-$DW                 E   7HDFKHUV DUH HQWLWOHG WR IUHHGRP LQ WKH FODVVURRP LQ GLVFXVVLQJ
'U 6LQFODLU DOVR WHVWLILHG WKDW WKH FKDLUPDQ RI WKH (QJOLVK            WKHLU VXEMHFW EXW WKH\ VKRXOG EH FDUHIXO QRW WR LQWURGXFH LQWR
'HSDUWPHQW LQIRUPHG KHU ZKHQ VKH ZDV KLUHG WKDW ³WKHUH                   WKHLU WHDFKLQJ FRQWURYHUVLDO PDWWHU ZKLFK KDV QR UHODWLRQ WR WKHLU
PLJKW EH VRPH SUREOHPV ZLWK WKH UHTXLUHPHQWV RI WKH                     VXEMHFW /LPLWDWLRQV RI DFDGHPLF IUHHGRP EHFDXVH RI UHOLJLRXV
XQLYHUVLW\´ E\ KHU IDLOXUH WR DQVZHU WKH TXHVWLRQ RQ WKH                RU RWKHU DLPV RI WKH LQVWLWXWLRQ VKRXOG EH FOHDUO\ VWDWHG LQ ZULWLQJ
HPSOR\PHQWDSSOLFDWLRQFRQFHUQLQJGULQNLQJ-$DW                       DW WKH WLPH RI WKH DSSRLQWPHQW
                                                                        F   &ROOHJH DQG XQLYHUVLW\ WHDFKHUV DUH FLWL]HQV PHPEHUV RI D
                                                                                 OHDUQHG SURIHVVLRQ DQG RIILFHUV RI DQ HGXFDWLRQDO LQVWLWXWLRQ
  /LSVFRPEDOVRLPSRVHVUHOLJLRXVUHVWULFWLRQVRQKRZDQG                        :KHQ WKH\ VSHDN RU ZULWH DV FLWL]HQV WKH\ VKRXOG EH IUHH IURP
ZKDWWKHIDFXOW\WHDFK6SHFLILFDOO\/LSVFRPEDGPLWVWKDWLW                   LQVWLWXWLRQDO FHQVRUVKLS RU GLVFLSOLQH EXW WKHLU VSHFLDO SRVLWLRQ
GRHVQRWVXEVFULEHWRWKH$PHULFDQ$VVRFLDWLRQRI8QLYHUVLW\                     LQ WKH FRPPXQLW\ LPSRVHV VSHFLDO REOLJDWLRQV $V VFKRODUV DQG
                                                                                 HGXFDWLRQDO RIILFHUV WKH\ VKRXOG UHPHPEHU WKDW WKH SXEOLF PD\
                                                                                 MXGJH WKHLU SURIHVVLRQ DQG WKHLU LQVWLWXWLRQ E\ WKHLU XWWHUDQFHV
                                                                                 +HQFH WKH\ VKRXOG DW DOO WLPHV EH DFFXUDWH VKRXOG H[HUFLVH
                                                                                 DSSURSULDWH UHVWUDLQW VKRXOG VKRZ UHVSHFW IRU WKH RSLQLRQV RI
                                                                                 RWKHUV DQG VKRXOG PDNH HYHU\ HIIRUW WR LQGLFDWH WKDW WKH\ DUH QRW
                                                                                 VSHDNLQJ IRU WKH LQVWLWXWLRQ
                                                                        -$ DW